


Exhibit 10.20

 

ASSET TRANSFER AGREEMENT

 

This Asset Transfer Agreement (this “Agreement”), dated October 29, 2002, is
entered into by and between The Doe Run Resources Corporation, a New York
corporation with offices at 1801 Park 270 Drive, Suite 300, St. Louis, MO 63146
(“Doe Run”) and The Buick Resource Recycling Facility, LLC, a Delaware limited
liability company with offices at HC-1, Box 1395, Boss, MO 65440-9501
(“Transferee”).

 

WITNESSETH:

 

A.            WHEREAS, among other businesses and endeavors, Doe Run owns and
operates a facility at Boss, Missouri within the area shown on the map attached
as Exhibit A (the “Buick Facility”) that conducts the storage and treatment of
lead-bearing materials, processing of spent batteries, lead scrap and other
lead-bearing materials for the recovery or removal of lead and other marketable
commodities, lead recycling, lead smelting, and refining operations (the “Buick
Business”).

 

B.            WHEREAS Doe Run desires to transfer to Transferee, and Transferee
desires to accept from Doe Run, all of the assets used in connection with the
Buick Business, except for the “Excluded Assets” as defined below.  In addition,
Doe Run desires to convey, and Transferee is willing to assume, certain
specified liabilities associated with the Buick Business.

 

NOW THEREFORE, in consideration of the premises and the mutual agreements and
covenants set forth herein, and intending to be legally bound, the parties
hereto agree as follows:

 


ARTICLE 1


DEFINITIONS:


 

1.1           Definitions.  In this Agreement, the following terms have the
meanings specified or referred to in this Article and shall be equally
applicable to both the singular and plural forms.  Any agreement referred to
below shall mean such agreement as amended, supplemented and modified from time
to time to the extent permitted by the applicable provisions thereof and by this
Agreement.


(A)           “ACQUIRED ASSETS” HAS THE MEANING SPECIFIED IN SECTION 2.1.


 


(B)           “ACTION” MEANS ANY LAWSUIT, ARBITRATION, OR GOVERNMENTAL
PROCEEDING OR INVESTIGATION WHETHER AT LAW OR IN EQUITY.


 


(C)           “AGREEMENT” HAS THE MEANING SPECIFIED IN THE FIRST PARAGRAPH OF
THIS AGREEMENT.


 


(D)           “ASSUMED LIABILITIES” HAS THE MEANING SPECIFIED IN SECTION 2.3.


 

--------------------------------------------------------------------------------



 


(E)           “BUICK BUSINESS” HAS THE MEANING SPECIFIED IN THE FIRST WHEREAS
CLAUSE OF THIS AGREEMENT.


 


(F)            “BUICK EMPLOYEES” MEANS THOSE EMPLOYEES OF DOE RUN THAT ARE
EMPLOYED IN THE BUICK BUSINESS, INCLUDING THOSE AT THE BUICK FACILITY.


 


(G)           “BUICK FACILITY” HAS THE MEANING SPECIFIED IN THE FIRST WHEREAS
CLAUSE OF THIS AGREEMENT.


 


(H)           “BUSINESS DAY” MEANS A DAY OTHER THAN SATURDAY OR SUNDAY OR A DAY
ON WHICH UNITED STATES NATIONAL BANKS ARE CLOSED.


 


(I)            “CERCLA” MEANS THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT, 42 USC §§ 9601 ET SEQ., AS CURRENTLY AMENDED,
AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(J)            “CLEAN AIR ACT” MEANS THE CLEAN AIR ACT, 42 USC § 7401 ET SEQ.,
AS CURRENTLY AMENDED, AND ANY REGULATIONS PROMULGATED THEREUNDER.


 


(K)           “CLEAN WATER ACT” MEANS THE FEDERAL WATER POLLUTION CONTROL ACT,
33 USC §§ 1251 ET SEQ., AS CURRENTLY AMENDED, AND ANY REGULATIONS PROMULGATED
THEREUNDER.


 


(L)            “CLOSING” HAS THE MEANING SPECIFIED IN SECTION 3.1.


 


(M)          “CLOSING DATE” HAS THE MEANING SPECIFIED IN SECTION 3.1.


 


(N)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS CURRENTLY
AMENDED.


 


(O)           “CONTAMINANT” MEANS (I) “HAZARDOUS WASTES” AS REGULATED BY RCRA,
(II) “HAZARDOUS SUBSTANCES,” AS REGULATED BY CERCLA, (III) “TOXIC SUBSTANCES”
REGULATED BY TSCA, INCLUDING, WITHOUT LIMITATION, POLYCHLORINATED BIPHENYLS AND
ASBESTOS, (IV) “HAZARDOUS MATERIALS,” AS DEFINED BY THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, 49 U.S.C. SECTION 1802 ET SEQ., (V) RADIOACTIVE MATERIALS,
INCLUDING THOSE SUBJECT TO THE ATOMIC ENERGY ACT, 42 U.S.C. SECTION 2100 ET
SEQ., AND (VI) ANY OTHER POLLUTANT, CHEMICAL, OR SUBSTANCE WHOSE PRESENCE IN
REGULATED QUANTITIES CREATES A HAZARD TO HUMAN HEALTH OR THE ENVIRONMENT, OR A
VIOLATION OF ANY ENVIRONMENTAL LAW, BUT IN EACH CASE, TAKING INTO ACCOUNT ANY
EXEMPTION FOR HIGH VOLUME LOW TOXICITY MATERIALS, INCLUDING EXEMPTIONS FOR SUCH
MINING AND BENEFICIATION WASTES.


 


(P)           “COURT ORDER” MEANS ANY JUDGMENT, ORDER, AWARD OR DECREE OF ANY
FOREIGN, FEDERAL, STATE, OR LOCAL COURT, TRIBUNAL OR GOVERNMENTAL AGENCY AND ANY
AWARD IN ANY ARBITRATION PROCEEDING.


 


(Q)           “DEDUCTIBLE AMOUNT” HAS THE MEANING SPECIFIED IN SECTION 8.4.


 


(R)            “DOE RUN” HAS THE MEANING SPECIFIED IN THE FIRST PARAGRAPH OF
THIS AGREEMENT.


 


2

--------------------------------------------------------------------------------



 


(S)           “ENCUMBRANCE” MEANS ANY LIEN, CHARGE, SECURITY INTEREST, MORTGAGE,
PLEDGE, POWER OR SALE, EASEMENT, OR DEFECT IN TITLE OR OTHER ENCUMBRANCES OTHER
THAN LAWS OF GENERAL APPLICABILITY SUCH AS ZONING LAWS.


 


(T)            “ENVIRONMENTAL LAW” MEANS ALL REQUIREMENTS OF LAW RELATING TO
POLLUTION OR THE REGULATION AND PROTECTION OF THE ENVIRONMENT, INCLUDING,
WITHOUT LIMITATION, LAWS AND REGULATIONS REGARDING OR RELATING TO EMISSIONS,
DISCHARGES, RELEASES OR THREATENED RELEASES OF CONTAMINANTS OR OTHERWISE
RELATING TO THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE, TREATMENT, STORAGE,
DISPOSAL, TRANSPORT, OR HANDLING OF CONTAMINANTS, BUT NOT INCLUDING HEALTH OR
SAFETY LAWS UNDER OSHA OR MSHA.


 


(U)           “EPCRA” MEANS THE EMERGENCY PLANNING AND COMMUNITY RIGHT-TO-KNOW
ACT OF 1986, 42 USC §§ 11001 ET SEQ., AS CURRENTLY AMENDED, AND ANY REGULATIONS
PROMULGATED THEREUNDER.


 


(V)           “EQUIPMENT” HAS THE MEANING SPECIFIED IN SECTION 2.1(C).


 


(W)          “EXCLUDED ASSETS” HAS THE MEANING SPECIFIED IN SECTION 2.2.


 


(X)            “EXCLUDED LIABILITIES” HAS THE MEANING SPECIFIED IN SECTION 2.4.


 


(Y)           “EXPENSES” MEANS ALL REASONABLE EXPENSES INCURRED IN CONNECTION
WITH INVESTIGATING, DEFENDING OR ASSERTING ANY ACTION (INCLUDING COURT FILING
FEES, COURT COSTS, ARBITRATION FEES OR COSTS, WITNESS FEES, AND REASONABLE FEES
AND DISBURSEMENTS OF LEGAL COUNSEL, INVESTIGATORS, EXPERT WITNESSES, ACCOUNTANTS
AND OTHER PROFESSIONALS).


 


(Z)            “FACILITIES OPERATING AGREEMENT” MEANS THAT CERTAIN BUICK
FACILITIES OPERATING LICENSE AGREEMENT TO BE ENTERED INTO BETWEEN DOE RUN AND
BUICK AT THE CLOSING, WHEREBY DOE RUN WILL ASSUME OPERATION OF THE BUICK
FACILITY.


 


(AA)         “GOVERNMENTAL BODY” MEANS ANY APPLICABLE FOREIGN, UNITED STATES,
STATE, OR LOCAL GOVERNMENTAL AUTHORITY, AGENCY, OR REGULATORY BODY.


 


(BB)         “GOVERNMENTAL PERMITS” HAS THE MEANING SPECIFIED IN SECTION 2.1(E).


 


(CC)         “INCLUDED CONTRACTS” HAS THE MEANING SPECIFIED IN SECTION 2.1(K).


 


(DD)         “INDEMNIFIED PARTY” HAS THE MEANING SPECIFIED IN SECTION 8.3.


 


(EE)         “INDEMNIFYING PARTY” HAS THE MEANING SPECIFIED IN SECTION 8.3.


 


(FF)           “INVENTORY” HAS THE MEANING SPECIFIED IN SECTION 2.2(H).


 


(GG)         “LIABILITIES” MEANS ANY AND ALL PENALTIES, COSTS, LOSSES, DAMAGES,
JUDGMENTS, SETTLEMENTS, DISBURSEMENTS, EXPENSES, FEES, OBLIGATIONS, DEBTS,
DUTIES, JUDGMENTS AND OTHER LIABILITIES HOWSOEVER CHARACTERIZED, WHETHER KNOWN
OR UNKNOWN, ACTUAL, CONTINGENT OR OTHERWISE, AND ANY AND ALL ACTIONS, CLAIMS,
CONTESTS, SUITS, DEMANDS AND OTHER JUDICIAL OR ADMINISTRATIVE ACTIONS SEEKING TO
IMPOSE ANY OF THE FOREGOING.


 


3

--------------------------------------------------------------------------------



 


(HH)                          “LOSSES” MEANS LOSSES, OBLIGATIONS, LIABILITIES,
SETTLEMENT PAYMENTS, AWARDS, JUDGMENTS, FINES, ASSESSMENTS, PENALTIES, AND
DAMAGES.


 


(II)                                  “MATERIAL ADVERSE EFFECT” MEANS A MATERIAL
ADVERSE EFFECT ON THE BUSINESS OR OPERATIONS OF THE BUICK FACILITY, AND/OR IN
THE CASE OF GOVERNMENTAL PERMITS AND ENVIRONMENTAL LAWS, THAT WOULD MAKE
IMPRACTICAL OR UNDULY COSTLY THE OBTAINING OR RETENTION OF SUCH GOVERNMENTAL
PERMITS WITHOUT UNDUE COST OR EXTRAORDINARY ACTION BEYOND THE CURRENT METHOD OF
OPERATING.


 


(JJ)                                  “OSHA” MEANS THE OCCUPATIONAL SAFETY AND
HEALTH ACT, 29 U.S.C. §§ 651 ET SEQ., AS CURRENTLY AMENDED, AND ANY REGULATIONS
PROMULGATED THEREUNDER.


 


(KK)                            “OWNED REAL PROPERTY” HAS THE MEANING SPECIFIED
IN SECTION 2.1(A).


 


(LL)                                  “PERMITTED ENCUMBRANCES” MEANS THE
ENCUMBRANCES SPECIFICALLY SET FORTH ON SCHEDULE 4.1(G) HERETO.


 


(MM)                      “PERSON” MEANS ANY INDIVIDUAL, CORPORATION,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATION, JOINT VENTURE,
ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED ORGANIZATION OR
GOVERNMENTAL BODY.


 


(NN)                          “RCRA” MEANS THE RESOURCE CONSERVATION AND
RECOVERY ACT, 42 U.S.C. §§ 6901 ET SEQ., AS CURRENTLY AMENDED, AND ANY
REGULATIONS PROMULGATED THEREUNDER.


 


(OO)                          “RELEASE” INCLUDES ANY AND ALL SPILLING, LEAKING,
PUMPING, POURING, EMITTING, EMPTYING, DISCHARGING, INJECTING, ESCAPING,
LEACHING, DUMPING, DISPOSING, AND ANY OTHER MEANS BY WHICH A SUBSTANCE MAY BE
INTRODUCED INTO OR TRAVEL THROUGH THE ENVIRONMENT, REPORTABLE UNDER ANY
APPLICABLE ENVIRONMENTAL LAW.


 


(PP)                          “REMEDIAL ACTION” SHALL INCLUDE ALL ACTIONS
REQUIRED BY A COURT ORDER OR OTHERWISE BY A GOVERNMENTAL BODY TO (I) CLEAN UP,
REMOVE, REMEDIATE, CONTAIN, TREAT, MONITOR, ASSESS, EVALUATE, OR IN ANY OTHER
WAY ADDRESS CONTAMINANTS, (II) PREVENT OR MINIMIZE A RELEASE OR THREATENED
RELEASE OF CONTAMINANTS, OR (III) ANY OTHER ACTIONS, INCLUDING REMOVAL, REMEDIAL
OR OTHER RESPONSE ACTIONS AS DEFINED IN SECTION 9601 OF CERCLA.


 


(QQ)                          “REQUIREMENTS OF LAW” MEANS ANY FOREIGN, FEDERAL,
STATE OR LOCAL LAW, STATUTE, REGULATION, CODE OR ORDINANCE OF ANY GOVERNMENTAL
BODY CURRENTLY IN EFFECT AND AS THE SAME MAY BE AMENDED FROM TIME TO TIME,
APPLICABLE TO THE OWNERSHIP OR OPERATION OF THE BUICK FACILITY AND/OR THE
OPERATION OF THE BUICK BUSINESS AS CURRENTLY IN EFFECT.


 


(RR)                                “SALES CONTRACTS” HAS THE MEANING SPECIFIED
IN SECTION 2.2(F).


 


(SS)                            “SHARED LIABILITIES” HAS THE MEANING SPECIFIED
IN SECTION 2.5.


 


(TT)                                “SENIOR OFFICERS” MEANS THE CHIEF EXECUTIVE
OFFICER, CHIEF OPERATING OFFICER, CHIEF FINANCIAL OFFICER, TREASURER, AND
CORPORATE SECRETARY OF DOE RUN OR


 


4

--------------------------------------------------------------------------------



 


TRANSFEREE, AND GENERAL MANAGER OF TRANSFEREE, OR PERSONS PERFORMING EQUIVALENT
FUNCTIONS.


 


(UU)                          “TAX” MEANS ANY APPLICABLE FEDERAL, STATE, COUNTY,
LOCAL OR FOREIGN INCOME, ALTERNATIVE OR ADD-ON MINIMUM, GROSS INCOME, GROSS
RECEIPTS, PROPERTY, SALES, USE, TRANSFER, LICENSE, EXCISE, PREMIUM, LEASE,
FRANCHISE, EMPLOYMENT, PAYROLL, WAGE, WITHHOLDING OR MINIMUM TAX, AD VALOREM, OR
CUSTOMS DUTY, TOGETHER WITH ANY INTEREST, PENALTY OR FINE, OR ADDITION TO TAX
IMPOSED BY ANY GOVERNMENTAL BODY.


 


(VV)                          “EXCHANGE OFFER” MEANS THAT CERTAIN RESTATED
EXCHANGE OFFER, CONSENT SOLICITATION AND SOLICITATION OF ACCEPTANCES FOR ALL
OUTSTANDING 11.25% SENIOR SECURED NOTES DUE 2005, SERIES B; 11.25% SENIOR NOTES
DUE 2005, SERIES B; AND FLOATING INTEREST RATE SENIOR NOTES DUE 2003, SERIES B,
DATED SEPTEMBER 20, 2002 AS AMENDED TO THE DATE HEREOF.


 


(WW)                      “TRANSFEREE” HAS THE MEANING SPECIFIED IN THE FIRST
PARAGRAPH OF THIS AGREEMENT.


 


(XX)                              “TRANSFER TAXES” HAS THE MEANING SPECIFIED IN
SECTION 10.9.


 


(YY)                          “TSCA” MEANS THE TOXIC SUBSTANCE CONTROL ACT OF
1976, 15 USC §§ 2601 ET SEQ., AS CURRENTLY AMENDED, AND ANY REGULATIONS
PROMULGATED THEREUNDER.


 


(ZZ)                              “WORK IN PROCESS” HAS THE MEANING SPECIFIED IN
SECTION 2.2(H).


 


ARTICLE 2


TRANSFER OF ASSETS


 


2.1           ASSETS CONVEYED.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH
HEREIN, ON THE CLOSING DATE, DOE RUN SHALL CONVEY, TRANSFER AND DELIVER TO
TRANSFEREE AND TRANSFEREE SHALL ACQUIRE AND ACCEPT FROM DOE RUN, ALL OF DOE
RUN’S RIGHTS, TITLES AND INTERESTS IN AND TO ALL OF THE TANGIBLE OR INTANGIBLE
ASSETS, PROPERTIES AND RIGHTS OF DOE RUN OF EVERY KIND, NATURE AND DESCRIPTION,
WHEREVER LOCATED, EXCEPT AS SPECIFICALLY PROVIDED BELOW, USED BY DOE RUN FOR THE
OPERATION OF THE BUICK FACILITY (COLLECTIVELY, THE “ACQUIRED ASSETS”), BUT
EXCLUDING THOSE ASSETS, PROPERTIES AND RIGHTS SPECIFIED IN SECTION 2.2.  THE
ACQUIRED ASSETS INCLUDE, BUT ARE NOT LIMITED TO, ALL OF DOE RUN’S RIGHTS, TITLES
AND INTERESTS IN AND TO THE FOLLOWING:


 


(A)                                  OWNED REAL PROPERTY.  THE REAL PROPERTY
OWNED BY DOE RUN DESCRIBED IN EXHIBIT B (“OWNED REAL PROPERTY”) AND BUICK WILL
TAKE THE OWNED REAL PROPERTY SUBJECT TO, AND WILL ASSUME ALL OF DOE RUN’S
COVENANTS, AGREEMENTS, AND OBLIGATIONS UNDER THAT DEED OF TRUST, SECURITY
AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS, DATED OCTOBER 29,
2002, BETWEEN THE DOE RUN RESOURCES CORPORATION AND REGIMENT CAPITAL ADVISORS,
L.L.C, AS BENEFICIARY AND AS AGENT FOR THE LENDERS NAMED IN THE CREDIT AGREEMENT
AS DEFINED THEREIN (THE “CA DEED OF TRUST”), AND THAT DEED OF TRUST, SECURITY
AGREEMENT, FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS, DATED
OCTOBER      , 2002, BETWEEN THE DOE RUN RESOURCES CORPORATION AND STATE STREET
BANK AND TRUST


 


5

--------------------------------------------------------------------------------



 


COMPANY, AS TRUSTEE, AS COLLATERAL AGENT AND AS BENEFICIARY (THE “EXCHANGE DEED
OF TRUST”);


 


(B)           FIXED ASSETS.  ALL BUILDINGS, STRUCTURES, IMPROVEMENTS, FIXTURES
AND APPURTENANCES ERECTED UPON, ATTACHED TO, OR LOCATED ON THE OWNED REAL
PROPERTY;


 


(C)           PLANT, MACHINERY, EQUIPMENT AND FURNITURE.  ALL MACHINERY,
EQUIPMENT, FURNITURE, AND SIMILAR TANGIBLE PERSONAL PROPERTY, AS WELL AS
INTERESTS OF DOE RUN IN ANY SUCH PERSONAL PROPERTY LEASED FROM THIRD PARTIES
OWNED OR USED BY DOE RUN WITHIN THE BUICK FACILITY INCLUDING, WITHOUT
LIMITATION, THOSE ASSETS LISTED ON EXHIBIT C (“EQUIPMENT”);


 


(D)           TOOLS AND SPARE PARTS.  ALL MAINTENANCE, WAREHOUSE AND OFFICE
SUPPLIES, SPARE PARTS, TOOLS, DIES, MOLDS AND OTHER SIMILAR PROPERTY OWNED BY
DOE RUN WITHIN THE BUICK FACILITY;


 


(E)           GOVERNMENTAL PERMITS.  ALL GOVERNMENTAL PERMITS AND RIGHTS AND
OBLIGATIONS OF DOE RUN THEREUNDER (“GOVERNMENTAL PERMITS”) PERTAINING TO THE
OPERATION OF THE BUICK BUSINESS;


 


(F)            BOOKS AND RECORDS.  ORIGINALS OR DUPLICATE COPIES, TO THE EXTENT
IN EXISTENCE, OF ALL BOOKS AND RECORDS (OTHER THAN PERSONNEL RECORDS) THAT
RELATE TO THE BUICK BUSINESS, INCLUDING LEDGERS, SALES INVOICES, ACCOUNTS
PAYABLE RECORDS, AND SUPPORTING SCHEDULES, CUSTOMER AND SUPPLIER LISTS AND
FILES, AND OTHER FILES, PAPERS AND RECORDS, INCLUDING THOSE MAINTAINED ON
MAGNETIC TAPE OR MICROFICHE FORMAT, AND COMPUTER SOFTWARE PROGRAMS, OR THE PAST
OR PRESENT OPERATIONS OF THE BUICK FACILITY;


 


(G)           PREPAIDS.  THOSE PREPAID RENTALS, SECURITY DEPOSITS, PREPAID
UTILITY CHARGES, REAL PROPERTY TAXES, PERSONAL PROPERTY TAXES, SIMILAR
ASSESSMENTS, AND OTHER PREPAID EXPENSES THAT PERTAIN TO THE ACQUIRED ASSETS;


 


(H)           MOTOR VEHICLES.  ALL TRUCKS, AUTOMOBILES AND OTHER MOTOR VEHICLES
OWNED BY DOE RUN AND USED FOR THE BUICK FACILITY AND ALL RIGHTS OF DOE RUN TO
ANY MOTOR VEHICLES AS ARE LEASED BY DOE RUN FOR USE BY THE BUICK FACILITY
(INCLUDING WITHOUT LIMITATION THOSE LISTED IN EXHIBIT C AS PART OF THE
EQUIPMENT);


 


(I)            COMPUTERS; COMPUTER SOFTWARE.  ALL COMPUTERS AND RELATED
EQUIPMENT OF DOE RUN THAT ARE LOCATED AT THE BUICK FACILITY, TOGETHER WITH ANY
TRANSFERABLE RIGHTS OF DOE RUN TO ANY COMPUTER PROGRAMS OR COMPUTER SOFTWARE
THAT ARE USED AT THE BUICK FACILITY;


 


(J)            INTELLECTUAL PROPERTY.  A ROYALTY FREE, NONEXCLUSIVE PERPETUAL
LICENSE OF ALL INTELLECTUAL PROPERTY, TRADE SECRETS, KNOW HOW, INVENTIONS,
COPYRIGHTS, TRADEMARKS AND OTHER INTELLECTUAL PROPERTY OF DOE RUN USED
SPECIFICALLY WITH, OR NECESSARY FOR THE OPERATION OF, THE BUICK FACILITY;


 


(K)           INCLUDED CONTRACTS.  ALL CONTRACTS, AGREEMENTS, LEASES (WHETHER OR
NOT CAPITALIZED), EVIDENCES OF INDEBTEDNESS, AND OTHER EXECUTORY CONTRACTS AND
COMMITMENTS


 


6

--------------------------------------------------------------------------------



 


OF DOE RUN TO THE EXTENT THEY RELATE TO THE BUICK FACILITY (THE “INCLUDED
CONTRACTS”) OTHER THAN SALES CONTRACTS;


 


(L)            GOODWILL.  ALL GOODWILL ASSOCIATED WITH THE BUICK FACILITY AND
THE BUICK BUSINESS; AND


 


(M)          DEFENSES AND COUNTERCLAIM ASSETS.  ALL COUNTERCLAIMS AND DEFENSES
RELATING TO ASSUMED LIABILITIES.


 


2.2                                 EXCLUDED ASSETS.  NOTWITHSTANDING THE
PROVISIONS OF SECTION 2.1 HEREOF, THE ACQUIRED ASSETS DO NOT INCLUDE THE
FOLLOWING (THE “EXCLUDED ASSETS”):


 


(A)           ACCOUNTS RECEIVABLE, CASH AND EQUIVALENTS.  ANY AND ALL ACCOUNTS
RECEIVABLE, CASH ON HAND, INCLUDING DEPOSITS, ACCOUNTS, TEMPORARY CASH
INVESTMENTS AND EQUIVALENTS, EXISTING ON THE CLOSING DATE;


 


(B)           THIRD PARTY CLAIMS.  ALL CLAIMS OR RIGHTS OF DOE RUN RELATING TO
THE BUICK FACILITY, IF ANY, AGAINST THIRD PARTIES BASED ON FACTS OR
CIRCUMSTANCES OCCURRING ON OR BEFORE THE CLOSING DATE TO THE EXTENT THE SAME
PERTAIN TO LIABILITIES NOT ASSUMED BY THE TRANSFEREE;


 


(C)           INSURANCE.  ALL INSURANCE POLICIES AND RIGHTS THEREUNDER EXCEPT
FOR PROCEEDS OF INSURANCE RELATING TO ASSUMED LIABILITIES AND ACQUIRED ASSETS
(AND SUBJECT TO THE OBLIGATION OF DOE RUN TO RETAIN TRANSFEREE AS AN INSURED
UNDER THE DOE RUN CORPORATE INSURANCE POLICIES AS DESCRIBED IN SECTION 7.4
BELOW);


 


(D)           TAX REFUNDS.  RIGHTS OF DOE RUN TO THE REFUND OF ANY FEDERAL OR
STATE INCOME TAX, AD VALOREM REAL ESTATE OR PROPERTY TAX, AND ANY OTHER SIMILAR
TAX OR CHARGE THAT WAS INCURRED BY DOE RUN OR RELATES TO THE BUICK FACILITY ON
OR PRIOR TO THE CLOSING DATE, SUBJECT TO SECTION 2.5(C);


 


(E)           EMPLOYEES AND EMPLOYEE BENEFIT PLANS.  ALL HOURLY, EXEMPT AND
OTHER EMPLOYEES OF DOE RUN THAT PERTAIN TO, OR WORK AT, OR WITH RESPECT TO, THE
BUICK FACILITY AND THE OPERATIONS THEREUNDER, IT BEING AGREED THAT THERE SHALL
BE NO EMPLOYEES TRANSFERRED TO TRANSFEREE BY DOE RUN, AND ALSO EXCLUDING ANY AND
ALL ASSETS RELATED TO ANY PENSION, PROFIT SHARING, STOCK BONUS, STOCK OPTION,
THRIFT OR OTHER RETIREMENT PLAN, MEDICAL, HOSPITALIZATION, DENTAL, LIFE,
DISABILITY, VACATION OR OTHER INSURANCE OR BENEFIT PLAN, EMPLOYEE STOCK
OWNERSHIP PLAN, DEFERRED COMPENSATION, STOCK OWNERSHIP, STOCK PURCHASE, BONUS,
BENEFIT OR OTHER INCENTIVE PLAN, SEVERANCE PLAN OR OTHER SIMILAR PLAN RELATING
TO THE BUICK FACILITY OR ITS EMPLOYEES;


 


(F)            SALES CONTRACTS.  ALL RIGHTS OF DOE RUN UNDER AGREEMENTS,
CONTRACTS, AND OTHER INSTRUMENTS FOR THE STORAGE, SHIPMENT, WAREHOUSING, SALE OR
PURCHASE OF PRODUCTS OR INVENTORY INCLUDING WITHOUT LIMITATION THE PRODUCT SALES
FROM OPERATIONS CONDUCTED AT THE BUICK FACILITY FROM THOSE SALES AGREEMENTS
LISTED ON EXHIBIT D (“SALES CONTRACTS”), BUT SUBJECT IN EACH CASE TO THE
OBLIGATIONS OF DOE RUN PURSUANT TO ARTICLE XI OF THE FACILITIES OPERATING
AGREEMENT;


 


7

--------------------------------------------------------------------------------



 


(G)                                 UNRELATED CONFIDENTIAL INFORMATION.  ALL
PROPRIETARY OR CONFIDENTIAL BUSINESS OR TECHNICAL INFORMATION, INTELLECTUAL
PROPERTY, RECORDS AND POLICIES THAT RELATE TO DOE RUN AND THAT ARE NOT USED
PRIMARILY IN, AND ARE NOT NECESSARY FOR THE OPERATION OF, THE BUICK BUSINESS;


 


(H)                                 INVENTORY.  SUBJECT TO THE OBLIGATIONS OF
DOE RUN UNDER ARTICLE XI OF THE FACILITIES OPERATING AGREEMENT, ALL OF THE
FOLLOWING EXISTING AS OF THE CLOSING DATE WITHIN THE BUICK FACILITY OR IN
TRANSIT:


 

(I)            ALL FINISHED GOODS, WHETHER LOCATED AT THE BUICK FACILITY OR IN
TRANSIT, THE LATEST AVAILABLE LIST OF WHICH IS SUMMARIZED ON SCHEDULE 2.2(H)(I)
(COLLECTIVELY, THE “FINISHED GOODS”); AND

 

(II)           ALL USABLE INVENTORY OF THE BUICK FACILITY EXISTING AS OF THE
DATE HEREOF, INCLUDING, WITHOUT LIMITATION, CONCENTRATES, RAW MATERIALS, FUEL,
PACKAGING SUPPLIES, MAINTENANCE, WAREHOUSE AND OFFICE SUPPLIES AND INVENTORY
ITEMS PURCHASED BUT NOT RECEIVED FOR WHICH ACCOUNTS PAYABLE INVOICE AMOUNTS ARE
INCLUDED IN THE ASSUMED LIABILITIES, THE LATEST AVAILABLE LIST OF WHICH IS
SUMMARIZED ON SCHEDULE 2.2(H)(II) (COLLECTIVELY, THE “RAW MATERIALS”); AND

 

(III)          ALL WORK IN PROCESS WITHIN THE BUICK FACILITY AS OF THE CLOSING
DATE (COLLECTIVELY, “WORK IN PROCESS” AND TOGETHER WITH THE FINISHED GOODS AND
RAW MATERIALS, CONSTITUTING THE “INVENTORY”).

 


(I)            DOE RUN’S INTELLECTUAL PROPERTY.  ALL INTELLECTUAL PROPERTY OF
DOE RUN, WHETHER OR NOT USED BY OR IN CONNECTION WITH THE OPERATION OF THE BUICK
FACILITY OR THE BUICK BUSINESS, INCLUDING WITHOUT LIMITATION ANY PATENTS, OR
PATENT APPLICATIONS, TRADEMARKS, TRADEMARKS OR SERVICE MARKS, OR REGISTRATIONS
THEREFORE, CORPORATE NAMES, OR COPYRIGHTS OR ANY LICENSES TO OR FROM ANY PERSON
WITH RESPECT TO ANY OF THE FOREGOING, OR ANY CONFIDENTIAL TRADE SECRETS,
PROCESSES OR THE LIKE; PROVIDED, HOWEVER, THERE SHALL BE A ROYALTY-FREE
PERPETUAL, NONEXCLUSIVE LICENSE TO THE TRANSFEREE UNDER THE TERMS OF THE
INTELLECTUAL PROPERTY LICENSE ATTACHED HERETO AS EXHIBIT F (THE “INTELLECTUAL
PROPERTY LICENSE”) TO USE SUCH INTELLECTUAL PROPERTY TO THE FULLEST EXTENT SUCH
INTELLECTUAL PROPERTY IS NECESSARY FOR THE OPERATION OF THE BUICK FACILITY AND
BUICK BUSINESS AS CURRENTLY OPERATED.


 


2.3                                 ASSUMED LIABILITIES.  EXCEPT AS OTHERWISE
PROVIDED IN THIS AGREEMENT, SUBJECT TO AND IN ACCORDANCE WITH THE TERMS AND
PROVISIONS OF THIS AGREEMENT, AS OF THE CLOSING DATE TRANSFEREE WILL ASSUME,
PERFORM AND DISCHARGE THE FOLLOWING LIABILITIES (COLLECTIVELY, THE “ASSUMED
LIABILITIES”) TO THE EXTENT NOT ASSUMED BY DOE RUN PURSUANT TO THE FACILITIES
OPERATING AGREEMENT:


 


(A)           INCLUDED CONTRACTS.  ALL PAYMENT AND PERFORMANCE OBLIGATIONS OF
DOE RUN ACCRUING AFTER THE CLOSING DATE RELATED TO THE BUICK FACILITY UNDER THE
INCLUDED CONTRACTS EXISTING AS OF THE CLOSING DATE), PROVIDED, HOWEVER, AS A
MATTER OF CLARIFICATION, ANY DISPUTES OR CLAIMS ARISING AFTER THE CLOSING DATE
PERTAINING TO PERFORMANCES UNDER THE SAME MADE BY DOE RUN PRIOR TO OR ON THE
CLOSING DATE, SHALL BE RETAINED BY DOE RUN;


 


8

--------------------------------------------------------------------------------



 


(B)           TAXES.  ANY AND ALL TAXES THAT MAY BE APPLICABLE TO THE ACQUIRED
ASSETS OR THE BUSINESS OF TRANSFEREE RELATED THERETO WITH RESPECT TO PERIODS
BEGINNING ON THE DAY FOLLOWING THE CLOSING DATE, OR ARISING FROM EVENTS OR
OCCURRENCES AFTER THE CLOSING DATE, INCLUDING WITHOUT LIMITATION, INCOME, AD
VALOREM, PERSONAL PROPERTY, SALES, VALUE ADDED, GOODS AND SERVICES OR USE TAXES
RESULTING FROM TRANSFEREE’S OWNERSHIP OF THE ACQUIRED ASSETS (BUT NOT INCLUDING
ANY INCOME OR FRANCHISE TAXES OF DOE RUN); AND


 


(C)           ENVIRONMENTAL LIABILITIES.  SUBJECT IN EACH CASE TO THE FACILITIES
OPERATING AGREEMENT, ALL LIABILITIES OF WHATEVER NATURE RELATING TO (I) ANY
ENVIRONMENTAL MATTER, CLAIM OR OTHER LIABILITY THAT IS ATTRIBUTABLE TO THE
OPERATIONS OF THE BUICK FACILITY AFTER THE CLOSING DATE EXCEPT TO THE EXTENT THE
SAME ARISE FROM MATTERS OCCURRING OR OPERATIONS CONDUCTED ON OR PRIOR TO THE
CLOSING DATE (WHICH SHALL BE THE RESPONSIBILITY OF DOE RUN), (II) ANY
ENVIRONMENTAL MATTER, CLAIM OR OTHER LIABILITY RELATING TO THE OWNED REAL
PROPERTY ATTRIBUTABLE TO THE OPERATIONS OF THE BUICK FACILITY AFTER THE CLOSING
DATE EXCEPT TO THE EXTENT THE SAME ARISE FROM MATTERS OCCURRING OR OPERATIONS
CONDUCTED PRIOR TO OR ON THE CLOSING DATE (WHICH SHALL BE THE RESPONSIBILITY OF
DOE RUN), AND (III) THE MIGRATION OF CONTAMINANTS TO CONTIGUOUS PREMISES EXCEPT
TO THE EXTENT SUCH MIGRATION OCCURRED OR ALLEGEDLY OCCURRED FROM OPERATIONS
PRIOR TO OR ON THE CLOSING DATE), AND FURTHER EXCLUDING FROM THE LIABILITIES OF
TRANSFEREE AND RETAINED AS LIABILITIES OF DOE RUN IN EACH CASE, ANY OTHER
ENVIRONMENTAL LIABILITY RESULTING FROM A CLAIM FOR INJURY TO PERSON OR PROPERTY
OCCURRING OR ALLEGEDLY OCCURRING BEYOND THE BOUNDARIES OF THE BUICK FACILITY TO
THE EXTENT THAT SUCH CLAIM FOR INJURY TO PERSON OR PROPERTY ARISES FROM OR IS
ATTRIBUTABLE TO THE OWNERSHIP, ACTIVITIES OR OPERATIONS OF THE BUICK FACILITY BY
DOE RUN AND ITS PREDECESSORS PRIOR TO OR ON THE CLOSING DATE.  IT IS AGREED THAT
THE TRANSFEREE HAS NOT ASSUMED ANY LIABILITY (WHETHER HISTORIC OR OTHERWISE) FOR
ANY ENVIRONMENTAL MATTERS, CLAIMS OR LIABILITIES RELATING TO THE BUICK FACILITY
OR THE OWNERSHIP OR OPERATION THEREOF EXISTING OR OCCURRING PRIOR TO OR ON THE
CLOSING DATE, EVEN IF THE MANIFESTATION OF THE SAME OCCURS AFTER THE CLOSING
DATE, ALL OF WHICH SHALL BE RETAINED BY DOE RUN.  IF IT IS IMPOSSIBLE TO
DETERMINE WHETHER A LIABILITY AROSE FROM ENVIRONMENTAL MATTERS OR LIABILITIES ON
OR PRIOR TO THE CLOSING DATE OR AFTERWARDS, THE PARTIES WILL ALLOCATE SUCH
LIABILITY ON A FAIR AND REASONABLE BASIS AS THE PARTIES SHALL AGREE, OR IN
ABSENCE OF AGREEMENT, ON THE BASIS OF THE DURATION OF OPERATION PRIOR TO AND
AFTER THE CLOSING DATE.  IT IS AGREED THAT, SUBJECT TO THE FACILITIES OPERATING
AGREEMENT, THE PROVISIONS OF THIS SECTION 2.3(C) SHALL BE THE SOLE ALLOCATION OF
ANY ENVIRONMENTAL LIABILITIES BETWEEN THE PARTIES AND NOTHING ELSE IN THIS
AGREEMENT SHALL BE DEEMED TO ALLOCATE ANY SUCH LIABILITIES IN ANY OTHER MANNER.


 


2.4                                 EXCLUDED LIABILITIES.  EXCEPT AS SET FORTH
IN SECTION 2.3 OR 2.5, TRANSFEREE SHALL NOT ASSUME AND SHALL NOT BE RESPONSIBLE
FOR ANY LIABILITIES, OBLIGATIONS OR COMMITMENTS OF DOE RUN OTHER THAN THE
ASSUMED LIABILITIES (WHICH LIABILITIES, OBLIGATIONS OR COMMITMENTS OF DOE RUN
ARE HEREINAFTER REFERRED TO AS THE “EXCLUDED LIABILITIES”) AND DOE RUN SHALL
RETAIN ALL OF SUCH EXCLUDED LIABILITIES.


 


2.5                                 SHARED LIABILITIES.  SUBJECT TO THE
FACILITIES OPERATING AGREEMENT, THE FOLLOWING LIABILITIES AND OBLIGATIONS
RELATING TO THE BUICK FACILITIES AND THE ACQUIRED ASSETS (THE “SHARED
LIABILITIES”) SHALL BE SHARED BETWEEN TRANSFEREE AND DOE RUN AS FOLLOWS:


 


9

--------------------------------------------------------------------------------



 


(A)           WITH RESPECT TO UTILITY CHARGES THAT RELATE TO BILLING PERIODS
BEGINNING BEFORE THE CLOSING DATE AND ENDING AFTER THE CLOSING DATE, THE
RESPONSIBILITY FOR PAYMENT SHALL BE PRORATED BETWEEN THE PARTIES ON THE BASIS OF
MEASURED UTILITY USAGE BEFORE AND AFTER THE CLOSING DATE (IF METER OR OTHER
MEASURED SERVICE READINGS ARE MADE AT OR NEAR SUCH TIME) OR OTHERWISE ON THE
BASIS OF THE PROPORTIONAL NUMBER OF CALENDAR DAYS IN THE RELEVANT BILLING PERIOD
BEFORE AND INCLUDING (IN THE CASE OF DOE RUN) OR AFTER (IN THE CASE OF
TRANSFEREE) THE CLOSING DATE;


 


(B)           WITH RESPECT TO RENTALS PAYABLE ON ANY LEASED PERSONAL PROPERTY
INCLUDED AS PART OF THE ACQUIRED ASSETS THAT RELATE TO THE APPLICABLE LEASE
PERIODS BEGINNING BEFORE AND ENDING AFTER THE CLOSING DATE, THE RESPONSIBILITY
FOR PAYMENT WILL BE ALLOCATED BETWEEN THE PARTIES ON THE BASIS OF THE
PROPORTIONAL NUMBER OF CALENDAR DAYS IN THE RELEVANT LEASE PERIOD BEFORE (IN THE
CASE OF DOE RUN) AND AFTER (IN THE CASE OF TRANSFEREE) THE CLOSING DATE; AND


 


(C)           WITH RESPECT TO AD VALOREM, PERSONAL PROPERTY, AND SIMILAR TAXES
FOR THE APPLICABLE TAX YEAR, THE RESPONSIBILITY FOR PAYMENT WILL BE ALLOCATED
BETWEEN THE PARTIES ON THE BASIS OF THE PROPORTIONAL NUMBER OF CALENDAR DAYS IN
THE RELEVANT TAX YEAR BEFORE AND AFTER THE CLOSING DATE, RESPECTIVELY.


 

If either party pays all or any portion of the Shared Liabilities for which the
other party is entirely or partially responsible hereunder, then the responsible
party will promptly (but in no event later than thirty (30) days after demand by
the paying party) reimburse the paying party for that payment, provided that any
demand for reimbursement shall be accompanied by appropriate evidence of payment
thereof.

 


2.6                                 CONSIDERATION.  UPON THE TERMS AND SUBJECT
TO THE CONDITIONS CONTAINED IN THIS AGREEMENT, IN CONSIDERATION OF THE TRANSFER
OF THE ACQUIRED ASSETS, ON THE CLOSING DATE TRANSFEREE SHALL ASSUME THE ASSUMED
LIABILITIES AND TRANSFEREE’S ALLOCATED PORTION OF THE SHARED LIABILITIES.


 


2.7                                 AS-IS, WHERE-IS, NO WARRANTY.  ACQUIRED
ASSETS ACQUIRED BY TRANSFEREE PURSUANT TO THIS AGREEMENT ARE BEING TRANSFERRED
TO AND ACCEPTED BY TRANSFEREE ON AN “AS-IS, WHERE-IS” BASIS AND WITHOUT ANY
WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED EXCEPT FOR THOSE EXPRESS
WARRANTIES IN ARTICLE 4.1, AND SPECIFICALLY DISCLAIMING ANY WARRANTY OF FITNESS
FOR ANY PARTICULAR PURPOSES OR ANY WARRANTY OF MERCHANTABILITY.


 


2.8                                 CAPITAL CONTRIBUTION.  THE ACQUIRED ASSETS
ARE BEING CONTRIBUTED TO THE TRANSFEREE AS A CAPITAL CONTRIBUTION BY DOE RUN AS
ADDITIONAL PAID-IN CAPITAL.  NO ADDITIONAL MEMBERSHIPS OR OWNERSHIP INTERESTS
WILL BE ISSUED TO DOE RUN FOR SUCH CONTRIBUTION.


 


ARTICLE 3


THE CLOSING


 


3.1                                 TIME AND PLACE.  UPON THE TERMS AND SUBJECT
TO THE CONDITIONS SET FORTH IN THIS AGREEMENT, THE CLOSING OF THE TRANSFER OF
THE ACQUIRED ASSETS AND THE ASSUMPTION OF THE


 


10

--------------------------------------------------------------------------------



 


ASSUMED LIABILITIES (THE “CLOSING”) WILL TAKE PLACE AT THE OFFICES OF DOE RUN AS
SOON AS PRACTICAL AFTER APPROVAL BY THE RELEVANT GOVERNMENTAL ENTITY OF THE
TRANSFER OF THE RCRA PERMIT DESCRIBED IN EXHIBIT E, BUT NO LATER THAN ONE
HUNDRED TWENTY (120) DAYS AFTER THE DATE OF THIS AGREEMENT (THE “CLOSING
DATE”).  PROVIDED, HOWEVER, THAT THE CLOSING SHALL NOT BE DELAYED IF THE
REMAINDER OF THE GOVERNMENTAL PERMITS (OTHER THAN THE AFOREMENTIONED RCRA
PERMIT) HAVE NOT BEEN FULLY TRANSFERRED, BUT DOE RUN SHALL CONTINUE TO OPERATE
UNDER THE SAME UNTIL SUCH TRANSFER HAS BEEN MADE AND THE SAME SHALL BE FULLY
TRANSFERRED TO THE TRANSFEREE AS SOON AS THE APPLICATION FOR TRANSFERS OF THE
SAME ARE APPROVED BY THE RELEVANT GOVERNMENTAL ENTITY.


 


3.2           DOE RUN’S DELIVERIES.  AT THE CLOSING, DOE RUN WILL DELIVER TO
TRANSFEREE THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
TRANSFEREE AND ITS COUNSEL:


 


(A)           A QUIT CLAIM DEED IN THE FORM OF EXHIBIT B, CONVEYING THE OWNED
REAL PROPERTY TO THE TRANSFEREE;


 


(B)           AN ASSIGNMENT AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT H
(“ASSIGNMENT AGREEMENT”) ASSIGNING TO TRANSFEREE ALL INCLUDED CONTRACTS AND
GOVERNMENTAL PERMITS INCLUDED WITHIN THE ACQUIRED ASSETS (TOGETHER WITH ANY
NECESSARY CONSENTS EXCEPT IN THE CASE OF THOSE INCLUDED CONTRACTS AND
GOVERNMENTAL PERMITS FOR WHICH CONSENT HAS NOT BEEN OBTAINED TO TRANSFER AS OF
THE CLOSING DATE AND AS DESCRIBED IN AND SUBJECT TO THE PROVISIONS OF
SECTIONS 7.1 AND 7.2);


 


(C)           A LICENSE OF INTELLECTUAL PROPERTY IN THE FORM ATTACHED HERETO AS
EXHIBIT F LICENSING TO TRANSFEREE THE INTELLECTUAL PROPERTY RIGHTS OF DOE RUN
NECESSARY TO OPERATE THE BUICK FACILITY AND TO CONDUCT THE BUICK BUSINESS;


 


(D)           A BILL OF SALE IN THE FORM ATTACHED HERETO AS EXHIBIT I
TRANSFERRING AND ASSIGNING TO TRANSFEREE ALL OF DOE RUN’S RIGHT, TITLE AND
INTEREST IN ALL OTHER PERSONAL PROPERTY INCLUDED IN THE ACQUIRED ASSETS NOT
DESCRIBED IN SECTION 3.2(A)-(C) ABOVE;


 


(E)           THE FACILITIES OPERATING AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT J;


 


(F)            THE ASSIGNMENT AND ASSUMPTION AGREEMENT, IN THE FORM ATTACHED
HERETO AS EXHIBIT K, BY WHICH DOE RUN WILL TRANSFER AND ASSIGN TO TRANSFEREE AND
TRANSFEREE WILL TAKE AND ASSUME ALL OF DOE RUN’S COVENANTS, AGREEMENTS, AND
OBLIGATIONS UNDER THE CA DEED OF TRUST AND THE EXCHANGE DEED OF TRUST;


 


(G)           CERTIFICATES OF TITLE TO ALL MOTOR VEHICLES THAT CONSTITUTE PART
OF THE ACQUIRED ASSETS, DULY ENDORSED FOR TRANSFER TO TRANSFEREE;


 


(H)           ALL KEYS THAT ARE IN DOE RUN’S POSSESSION WITH RESPECT TO THE
ACQUIRED ASSETS INCLUDING WITHOUT LIMITATION KEYS TO THE MOTOR VEHICLES INCLUDED
IN THE ACQUIRED ASSETS;


 


(I)            TO THE EXTENT TRANSFERABLE, ORIGINALS OF ALL CERTIFICATES OF
OCCUPANCY, USE AGREEMENTS, PERMITS, LICENSES AND GOVERNMENTAL, ADMINISTRATIVE
AND REGULATORY APPROVALS AND AUTHORIZATIONS THAT ARE IN DOE RUN’S POSSESSION AND
THAT ARE NECESSARY TO OWN,


 


11

--------------------------------------------------------------------------------



 


OPERATE, OR TRANSFER THE ACQUIRED ASSETS IN COMPLIANCE WITH APPLICABLE ZONING
AND OTHER FEDERAL, STATE AND MUNICIPAL LAWS, EXCEPT WHERE THE FAILURE TO HAVE
THE SAME WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF TRANSFEREE
TO OWN, OPERATE, OR TRANSFER THE ACQUIRED ASSETS;


 


(J)            COPIES OF ANY CONSENTS THAT HAVE BEEN OBTAINED AND THAT ARE
REFERENCED IN SECTION 4.1(D) HEREOF AND SUBJECT TO THE PROVISIONS OF
SECTIONS 7.1 AND 7.2; AND


 


(K)           SUCH OTHER DOCUMENTS AND INSTRUMENTS REASONABLY NECESSARY TO
EFFECT THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING THE CONVEYANCE OF TITLE
TO THE ACQUIRED ASSETS TO TRANSFEREE.


 


3.3                                 TRANSFEREE’S DELIVERIES.  AT THE CLOSING,
TRANSFEREE WILL DELIVER TO DOE RUN THE FOLLOWING:


 


(A)           A DULY EXECUTED LICENSE OF INTELLECTUAL PROPERTY IN THE FORM
ATTACHED HERETO AS EXHIBIT F LICENSING TO TRANSFEREE THE INTELLECTUAL PROPERTY
RIGHTS NECESSARY TO CONDUCT THE BUICK BUSINESS;


 


(B)           A DULY EXECUTED FACILITIES OPERATING AGREEMENT IN THE FORM
ATTACHED AS EXHIBIT J RELATING TO THE OPERATION OF THE BUICK FACILITY BY DOE
RUN;


 


(C)           A DULY EXECUTED ASSIGNMENT AND ASSUMPTION AGREEMENT, IN THE FORM
ATTACHED HERETO AS EXHIBIT K, BY WHICH DOE RUN WILL TRANSFER AND ASSIGN TO
TRANSFEREE AND TRANSFEREE WILL TAKE AND ASSUME ALL OF DOE RUN’S COVENANTS,
AGREEMENTS, AND OBLIGATIONS UNDER THE CA DEED OF TRUST AND THE EXCHANGE DEED OF
TRUST; AND


 


(D)           SUCH OTHER DOCUMENTS AND INSTRUMENTS AS SHALL BE REASONABLY
NECESSARY TO EFFECT THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.4                                 TITLE, POSSESSION AND RISK OF LOSS.  SUBJECT
TO THE FACILITIES OPERATING AGREEMENT, TITLE, POSSESSION AND RISK OF LOSS OR
DESTRUCTION OR DAMAGE TO THE ACQUIRED ASSETS SHALL PASS TO TRANSFEREE AT AND
UPON CLOSING, AND TRANSFEREE SHALL TAKE ALL STEPS REQUIRED TO TAKE ACTUAL
POSSESSION, OPERATION AND CONTROL AND RESPONSIBILITY FOR THE ACQUIRED ASSETS ON
THE CLOSING DATE.


 


ARTICLE 4


REPRESENTATIONS AND WARRANTIES


 


4.1                                 REPRESENTATIONS AND WARRANTIES OF DOE RUN. 
AS OF THE CLOSING DATE, DOE RUN REPRESENTS AND WARRANTS TO TRANSFEREE AS
FOLLOWS:


 


(A)           DOE RUN IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK.  DOE RUN IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN CORPORATION IN THE
STATE OF MISSOURI.


 


(B)           DOE RUN HAS THE FULL CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.  DOE RUN’S
EXECUTION, DELIVERY


 


12

--------------------------------------------------------------------------------



 


AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL
NECESSARY CORPORATE ACTION.


 


(C)                                  THIS AGREEMENT, WHEN EXECUTED AND DELIVERED
BY DOE RUN, WILL HAVE BEEN DULY EXECUTED AND DELIVERED BY DOE RUN AND, ASSUMING
DUE AUTHORIZATION, EXECUTION, AND DELIVERY BY TRANSFEREE, WILL BE THE LEGAL,
VALID AND BINDING OBLIGATION OF DOE RUN, ENFORCEABLE AGAINST DOE RUN IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL
APPLICATION RELATING TO CREDITORS’ RIGHTS GENERALLY.


 


(D)                                 SUBJECT TO THE LIENS AND OTHER ENCUMBRANCES
AND OTHER TERMS AND CONDITIONS TO BE IMPOSED ON DOE RUN, THE BUICK FACILITY AND
TRANSFEREE AS CONTEMPLATED IN THE VARIOUS ARRANGEMENTS DESCRIBED IN THE TENDER
OFFER AND THE CONSUMMATION OF THE UNDERTAKINGS ENTERED INTO PURSUANT TO THE
SAME, THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREIN WILL NOT, EXCEPT WHERE THE
SAME ARE NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF DOE RUN
TO EFFECT THE TRANSACTIONS CONTEMPLATED HEREIN:


 

(I)            CONFLICT WITH, RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTES A DEFAULT, AN EVENT OF DEFAULT OR AN EVENT
CREATING RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION, OR RESULT IN THE
TERMINATION OF, OR RESULT IN THE CREATION OR IMPOSITION OF, ANY ENCUMBRANCE
UNDER, (I) ANY TERM OR PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS
OF DOE RUN; (II) ANY NOTE, INSTRUMENT, CONTRACT, AGREEMENT, MORTGAGE, INDENTURE,
LEASE, LICENSE, OR FRANCHISE TO WHICH DOE RUN IS A PARTY OR BY WHICH IT OR ANY
OF THE ACQUIRED ASSETS IS BOUND; (III) ANY COURT ORDER; OR (IV) ANY REQUIREMENTS
OF LAW, EXCEPT FOR ANY OF THE FOREGOING WHICH, INDIVIDUALLY OR IN THE AGGREGATE
IS OR ARE NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT OR HINDER OR IMPAIR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY; OR

 

(II)           REQUIRE THE APPROVAL, CONSENT, AUTHORIZATION OR ACT OF, OR THE
MAKING BY DOE RUN OF ANY DECLARATION, NOTIFICATION, FILING OR REGISTRATION WITH
ANY PERSON, EXCEPT FOR ANY OF THE FOREGOING WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, IF NOT TAKEN, IS OR ARE NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT,
OR MATERIALLY HINDER OR IMPAIR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, EXCEPT AS SHOWN ON SCHEDULE 4.1(D) AND SUBJECT TO THE PROVISIONS OF
SECTIONS 7.1 AND 7.2 BELOW.

 


(E)                                  THERE IS NO LEGAL OR ADMINISTRATIVE CLAIM
(“ACTION”) PENDING OR, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN,
THREATENED, THAT QUESTIONS THE LEGALITY OR PROPRIETY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THAT WOULD IMPAIR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY.  EXCEPT AS SET FORTH IN SCHEDULE 4.1(E): 
(A) THERE IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF
DOE RUN, THREATENED AGAINST DOE RUN IN RELATION TO THE BUICK FACILITY AND THERE
HAS NOT BEEN, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, ANY CLAIM
ASSERTED BY ANY PERSON THAT COULD LEAD TO SUCH AN ACTION, AND (B) DOE RUN IS NOT
SUBJECT


 


13

--------------------------------------------------------------------------------



 


TO ANY CURRENTLY PENDING COURT ORDER WITH RESPECT TO THE BUICK FACILITY, EXCEPT
THOSE SET FORTH ON SCHEDULE 4.1(F).


 


(F)            EXCEPT AS SET FORTH IN SCHEDULE 4.1(F), DOE RUN HAS COMPLIED AND
IS IN COMPLIANCE WITH ALL COURT ORDERS AND REQUIREMENTS OF LAW THAT ARE
APPLICABLE TO DOE RUN WITH RESPECT TO THE BUICK FACILITY, EXCEPT FOR SUCH
NONCOMPLIANCE AS IS NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)           EXCEPT FOR ANY ACQUIRED ASSETS SUBJECT TO A LEASEHOLD INTEREST,
DOE RUN IS THE EXCLUSIVE AND ABSOLUTE OWNER OF AND HAS GOOD TITLE TO ALL OF THE
ACQUIRED ASSETS FREE AND CLEAR OF ENCUMBRANCES, EXCEPT FOR:  (A) PERMITTED
ENCUMBRANCES, AND (B) OTHER EXCEPTIONS DISCLOSED IN SCHEDULE 4.1(G).  EXCEPT AS
CONTEMPLATED IN THE SCHEDULE EXCEPTIONS OR OTHERWISE DISCLOSED IN
SCHEDULE 4.1(G), THE ACQUIRED ASSETS THAT ARE UTILIZED IN THE OPERATION OF THE
BUICK FACILITY ARE USABLE IN THE ORDINARY COURSE OF BUSINESS AND CONFORM TO ALL
APPLICABLE STATUTES, ORDINANCES AND REGULATIONS RELATING TO THEIR CONSTRUCTION,
USE AND OPERATION, EXCEPT WHERE SUCH NONCONFORMITY IS NOT LIKELY TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(H)           EXHIBIT A CONTAINS A MAP AND EXHIBIT B CONTAINS A COMPLETE AND
ACCURATE LEGAL DESCRIPTION, OF EACH PARCEL OF OWNED REAL PROPERTY HELD BY DOE
RUN, CONSTITUTING THE BUICK FACILITY.  DOE RUN DOES NOT LEASE ANY REAL PROPERTY
USED FOR THE BUICK FACILITY.


 


(I)            DOE RUN HAS GOOD AND MARKETABLE TITLE TO THE OWNED REAL PROPERTY
FREE AND CLEAR OF ENCUMBRANCES EXCEPT FOR PERMITTED ENCUMBRANCES.


 


(J)            EXHIBIT C CONTAINS A LIST THAT INCLUDES ALL MACHINERY, EQUIPMENT,
AND VEHICLES OWNED BY DOE RUN AND USED PRIMARILY IN RELATION TO THE BUICK
FACILITY HAVING AN ORIGINAL COST OF ONE HUNDRED THOUSAND UNITED STATES DOLLARS
(US$100,000) OR MORE.  THE ACQUIRED ASSETS COMPRISE ALL OF THE ASSETS NOW
UTILIZED BY DOE RUN WHICH ARE NECESSARY TO ENABLE THE ACTIVITIES AND OPERATIONS
AT THE BUICK FACILITY TO BE CARRIED ON IMMEDIATELY AFTER CLOSING IN
SUBSTANTIALLY THE SAME MANNER AS IMMEDIATELY BEFORE THE DATE OF THIS AGREEMENT,
OTHER THAN THE EXCLUDED ASSETS.


 


(K)           EXHIBIT H CONTAINS A BRIEF DESCRIPTION OF EACH INCLUDED CONTRACT,
INCLUDING WITHOUT LIMITATION, ANY LEASE OR OTHER AGREEMENT OR RIGHT UNDER WHICH
DOE RUN IS LESSEE OF, OR HOLDS OR OPERATES, ANY MACHINERY, EQUIPMENT, OR VEHICLE
WITH RESPECT TO THE BUICK FACILITY OWNED BY A THIRD PERSON, EXCEPT THOSE WHICH
ARE TERMINABLE BY DOE RUN WITHOUT COST OF PENALTY ON THIRTY (30) DAY’S OR LESS
NOTICE OR WHICH PROVIDE FOR ANNUAL RENTALS OF LESS THAN ONE HUNDRED THOUSAND
UNITED STATES DOLLARS (US$100,000.00).


 


(L)            DOE RUN OWNS, HOLDS OR POSSESSES ALL LICENSES, FRANCHISES,
PERMITS, PRIVILEGES, IMMUNITIES, APPROVALS AND OTHER AUTHORIZATIONS FROM ANY
GOVERNMENTAL BODY WHICH ARE NECESSARY TO ENTITLE IT TO OWN OR LEASE, OPERATE AND
USE THE ACQUIRED ASSETS AND CONDUCT ITS OPERATIONS AT THE BUICK FACILITY AS
CURRENTLY CONDUCTED, INCLUDING WITHOUT LIMITATION, THOSE SHOWN ON EXHIBIT E
(COLLECTIVELY, THE GOVERNMENTAL PERMITS), EXCEPT WHERE THE FAILURE TO HAVE THE
SAME WOULD NOT HAVE A MATERIAL ADVERSE EFFECT AND SUBJECT TO THE RECEIPT OF
NECESSARY CONSENTS AND TRANSFERS OF THE SAME AS OTHERWISE PROVIDED IN


 


14

--------------------------------------------------------------------------------



 


THIS AGREEMENT, AND HAS MADE APPLICATION FOR THE ADDITIONAL PERMITS AND
AUTHORIZATIONS AS SHOWN ON EXHIBIT E FOR PROPOSED ADDITIONAL OPERATIONS, AND
FULLY EXPECTS SUCH ADDITIONAL APPROVALS TO BE GRANTED IN THE ORDINARY COURSE.


 


(M)          DOE RUN HAS FULFILLED AND PERFORMED ITS OBLIGATIONS UNDER SUCH
GOVERNMENTAL PERMITS EXCEPT FOR SUCH NON-FULFILLMENT OR NON-PERFORMANCE THAT ARE
NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT, AND NO WRITTEN NOTICE OF
CANCELLATION OR DEFAULT OR OF ANY DISPUTE CONCERNING ANY SUCH GOVERNMENTAL
PERMIT HAS BEEN RECEIVED BY DOE RUN.


 


(N)           EXCEPT IN EACH CASE WHERE NON-COMPLIANCE WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT, AND WITH RESPECT TO THE BUICK FACILITY, (I) DOE RUN IS IN
COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF LAW WITH RESPECT TO EMPLOYMENT,
EMPLOYMENT PRACTICES, EMPLOYMENT VERIFICATIONS, TERMS AND CONDITIONS OF
EMPLOYMENT AND WAGES, OVERTIME PAY, AND HOURS; (II) DOE RUN HAS NOT ENGAGED IN
ANY UNFAIR LABOR PRACTICE OR ILLEGALLY DISCRIMINATED WITH REGARD TO ANY ASPECT
OF EMPLOYMENT ON THE BASIS OF ANY LEGALLY PROHIBITED CATEGORY OR CLASSIFICATION;
AND (III) WITH RESPECT TO EMPLOYEES AND FORMER EMPLOYEES WHO RENDERED SERVICES
TO, OR PARTICIPATED IN CONDUCT OR ACTIVITIES IN CONNECTION WITH DOE RUN, DOE RUN
IS NOT LIABLE FOR ANY ARREARS OF WAGES, SALARIES OR OTHER PAYMENTS.


 


(O)           WITH RESPECT TO THE BUICK BUSINESS, THERE ARE NO:  (I) UNFAIR
LABOR PRACTICE CHARGES OR COMPLAINTS PENDING OR, TO THE KNOWLEDGE OF THE SENIOR
OFFICERS OF DOE RUN, THREATENED AGAINST DOE RUN BEFORE THE NATIONAL LABOR
RELATIONS BOARD; (II) DISCRIMINATION CHARGES PENDING OR, TO THE KNOWLEDGE OF THE
SENIOR OFFICERS OF DOE RUN, THREATENED AGAINST DOE RUN BEFORE ANY FEDERAL, STATE
OR LOCAL AGENCY OR AUTHORITY; (III) COMPLAINTS, CHARGES OR CITATIONS PENDING OR,
TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, THREATENED AGAINST DOE RUN
UNDER OSHA OR ANY STATE OR LOCAL OCCUPATIONAL SAFETY ACT OR REGULATION; (IV) TO
THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, LABOR STRIKE, STOPPAGE, OR
MATERIAL CONTROVERSIES PENDING OR THREATENED BETWEEN DOE RUN AND ITS BUICK
EMPLOYEES OR ANY LABOR UNION OR ORGANIZATION REPRESENTING OR CLAIMING TO
REPRESENT SUCH EMPLOYEES’ INTERESTS; OR (V) COLLECTIVE BARGAINING AGREEMENT
CURRENTLY BEING NEGOTIATED BY DOE RUN WITH RESPECT TO THE BUICK EMPLOYEES.


 


(P)           TAKING INTO ACCOUNT ITS CUSTOMARY TRADE PRACTICES, EACH OF THE
INCLUDED CONTRACTS CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF DOE RUN
SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL APPLICATION RELATING
TO CREDITORS’ RIGHTS GENERALLY AND THE SAME ARE IN FULL FORCE AND EFFECT; AND
DOE RUN IS NOT, NOR, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, ALLEGED
TO BE, IN MATERIAL BREACH OF, OR MATERIAL DEFAULT UNDER, ANY OF THE INCLUDED
CONTRACTS.  ADDITIONALLY, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN,
THE OTHER PARTIES TO SUCH INCLUDED CONTRACTS ARE NOT, NOR ALLEGED TO BE, IN
MATERIAL BREACH OF, OR MATERIAL DEFAULT UNDER, ANY OF THE INCLUDED CONTRACTS.


 


(Q)           NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS
SECTION 4.1(Q) CONTAINS THE ONLY REPRESENTATIONS OR WARRANTIES OF DOE RUN WITH
RESPECT TO ENVIRONMENTAL LAW OR ENVIRONMENTAL MATTERS, AND NO OTHER STATEMENT IN
THIS AGREEMENT


 


15

--------------------------------------------------------------------------------



 


OR IN ANY OTHER DOCUMENT OR INFORMATION DELIVERED OR GIVEN TO OR RECEIVED BY OR
ON BEHALF OF TRANSFEREE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT SHALL BE DEEMED TO BE A REPRESENTATION OR WARRANTY RELATING TO
ENVIRONMENTAL LAW OR ENVIRONMENTAL MATTERS.


 

(I)       DOE RUN IS IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS
RELATING TO THE OWNERSHIP AND/OR OPERATIONS OF THE BUICK FACILITY AND THE BUICK
BUSINESS, EXCEPT FOR SUCH NONCOMPLIANCE AS IS NOT LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(II)      DOE RUN OWNS, HOLDS OR POSSESSES ALL GOVERNMENTAL PERMITS REQUIRED
UNDER ENVIRONMENTAL LAWS AND NECESSARY FOR THE OCCUPATION AND USE OF THE REAL
PROPERTY AND THE OPERATION OF THE BUICK FACILITY AND BUICK BUSINESS EACH AS
CURRENTLY CONDUCTED.  ALL SUCH GOVERNMENTAL PERMITS REQUIRED UNDER ENVIRONMENTAL
LAWS THAT ARE CURRENTLY OWNED, HELD, OR POSSESSED BY DOE RUN ARE LISTED IN
EXHIBIT E.  DOE RUN IS IN COMPLIANCE WITH ALL SUCH GOVERNMENTAL PERMITS EXCEPT
FOR SUCH NONCOMPLIANCE AS IS NOT LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.

 

(III)     WITH RESPECT TO THE BUICK FACILITY AND THE OWNERSHIP AND/OR OPERATION
THEREOF, INCLUDING ANY OFF-SITE DISPOSAL OR CONTAMINATION AS A RESULT OF THE
SAME, AND WITH RESPECT TO THE BUICK BUSINESS, DOE RUN IS NOT SUBJECT TO ANY
PENDING OR, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, THREATENED
INVESTIGATION BY, ORDER FROM, CLAIM BY OR CONTINUING AGREEMENT WITH ANY PERSON
RESPECTING; (I) ANY VIOLATION OF ENVIRONMENTAL LAW OR GOVERNMENTAL PERMITS,
(II) ANY REMEDIAL ACTION, OR (III) ANY CLAIM OF LOSSES AND EXPENSES ARISING FROM
THE RELEASE OR THREATENED RELEASE OF A CONTAMINANT OR THE PRESENCE OF ANY
CONTAMINANT ON, IN, AT OR BENEATH THE OWNED REAL PROPERTY OR THE MIGRATION OF
ANY CONTAMINANT ONTO OR FROM THE OWNED REAL PROPERTY;

 

(IV)    WITH RESPECT TO THE BUICK FACILITY AND BUICK BUSINESS, DOE RUN IS NOT
SUBJECT TO ANY PENDING OR, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN,
THREATENED JUDICIAL OR ADMINISTRATIVE INVESTIGATION, PROCEEDING, ORDER, NOTICE
OF VIOLATION, JUDGMENT, DECREE OR SETTLEMENT WITH ANY CONTINUING OBLIGATION
ALLEGING OR RELATING TO A VIOLATION OF OR LIABILITY UNDER ANY ENVIRONMENTAL LAW
OR GOVERNMENTAL PERMIT;

 

(V)     TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, THERE HAS NOT BEEN
ANY DISPOSAL BY DOE RUN OF ANY CONTAMINANTS ON, AT, IN, OR BENEATH ANY OWNED
REAL PROPERTY OR AT ANY OFF-SITE FACILITY EXCEPT IN COMPLIANCE WITH APPLICABLE
LAW.

 

(VI)    TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF DOE RUN, THERE ARE NO
UNDERGROUND STORAGE TANKS (WHETHER ACTIVE OR ABANDONED) LOCATED AT, IN, OR
BENEATH THE OWNED REAL PROPERTY.

 

16

--------------------------------------------------------------------------------


 


(R)            TRANSFEREE WILL NOT INCUR ANY LIABILITY OR OTHER OBLIGATION TO,
OR WITH RESPECT TO, DOE RUN’S EMPLOYEE BENEFIT PLANS NOW OR AT ANY TIME IN THE
FUTURE, INCLUDING BUT NOT LIMITED TO, ANY SEVERANCE BENEFITS PAYABLE TO ANY OF
DOE RUN’S EMPLOYEES UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.


 


(S)           ALL THE ACCOUNTS, BOOKS, LEDGERS AND FINANCIAL AND OTHER MATERIAL
RECORDS OF DOE RUN IN RELATION EXCLUSIVELY TO THE BUICK FACILITY HAVE BEEN
MAINTAINED ACCURATELY AND IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRACTICES ON A CONSOLIDATED BASIS WITH THE OTHER OPERATIONS OF DOE RUN.


 


4.2                                 REPRESENTATIONS AND WARRANTIES OF
TRANSFEREE.  AS OF THE EFFECTIVE DATE, THE TRANSFEREE HEREBY REPRESENTS AND
WARRANTS TO DOE RUN AS FOLLOWS:


 


(A)           TRANSFEREE IS A LIMITED LIABILITY CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE. 
TRANSFEREE IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING AS A FOREIGN
CORPORATION IN MISSOURI.


 


(B)           TRANSFEREE HAS THE FULL ORGANIZATIONAL POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND
TO OWN AND LEASE ITS PROPERTY AND CONDUCT ITS OPERATIONS AS CURRENTLY
CONDUCTED.  TRANSFEREE’S EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY ORGANIZATIONAL ACTION.


 


(C)           THIS AGREEMENT, WHEN EXECUTED AND DELIVERED BY TRANSFEREE, WILL
HAVE BEEN DULY EXECUTED AND DELIVERED BY TRANSFEREE, AND ASSUMING DUE
AUTHORIZATION, EXECUTION AND DELIVERY BY DOE RUN, WILL BE THE LEGAL, VALID AND
BINDING OBLIGATION OF TRANSFEREE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
SUBJECT TO GENERAL PRINCIPLES OF EQUITY AND EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS OF GENERAL APPLICATION RELATING
TO CREDITORS’ RIGHTS GENERALLY.


 


(D)           SUBJECT TO THE LIENS AND OTHER ENCUMBRANCES AND OTHER TERMS AND
CONDITIONS TO BE IMPOSED ON DOE RUN, THE BUICK FACILITY AND TRANSFEREE AS
CONTEMPLATED IN THE VARIOUS ARRANGEMENTS DESCRIBED IN THE TENDER OFFER AND THE
CONSUMMATION OF THE UNDERTAKINGS ENTERED INTO PURSUANT TO THE SAME, THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT:


 

(I)            CONFLICT WITH, RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT, AN EVENT OF DEFAULT OR AN EVENT CREATING
RIGHTS OF ACCELERATION, TERMINATION OR CANCELLATION, RESULT IN TERMINATION OF OR
RESULT IN THE CREATION OR IMPOSITION OF ANY ENCUMBRANCE UNDER:  (I) ANY TERMS OR
PROVISION OF THE CERTIFICATE OF INCORPORATION OR BYLAWS OF TRANSFEREE, (II) ANY
NOTE, INSTRUMENT, CONTRACT, AGREEMENT, MORTGAGE, INDENTURE, LEASE, LICENSE,
FRANCHISE, PERMIT OR OTHER COMMITMENT TO WHICH TRANSFEREE IS A PARTY OR BY WHICH
IT OR ANY OF ITS ASSETS ARE BOUND, (III) ANY COURT ORDER, OR (IV) ANY
REQUIREMENTS OF LAW

 

17

--------------------------------------------------------------------------------


 

APPLICABLE TO THE TRANSFEREE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
HEREIN; OR

 

(II)           REQUIRE THE APPROVAL, CONSENT, AUTHORIZATION OR ACT OF, OR THE
MAKING BY TRANSFEREE OF ANY DECLARATION, NOTIFICATION, FILING OR REGISTRATION
WITH, ANY PERSON, EXCEPT INSOFAR AS SUCH CONSENT, AUTHORIZATION OR DECLARATION
OR FILING HAS BEEN MADE AND IS LISTED IN SCHEDULE 4.1(D) (“CONSENTS”).

 


(E)           THERE IS NO ACTION PENDING OR, TO THE KNOWLEDGE OF THE SENIOR
OFFICERS OF TRANSFEREE, THREATENED WHICH QUESTIONS THE LEGALITY OR PROPRIETY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR WHICH WOULD IMPAIR, IN ANY
MATERIAL RESPECT, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND
THERE HAS NOT BEEN, TO THE KNOWLEDGE OF THE SENIOR OFFICERS OF TRANSFEREE, ANY
CLAIM ASSERTED BY ANY PERSON THAT COULD LEAD TO SUCH AN ACTION.


 


ARTICLE 5


PRE-CLOSING COVENANTS


 


5.1                               COOPERATION AND BEST EFFORTS.  EACH PARTY WILL
COOPERATE WITH THE OTHER AND USE ITS BEST EFFORTS TO (I) PROCURE ALL NECESSARY
AND APPROPRIATE CONSENTS AND APPROVALS, (II) COMPLETE AND FILE ALL NECESSARY AND
APPROPRIATE APPLICATIONS, NOTIFICATIONS, FILINGS AND CERTIFICATIONS, AND
(III) SATISFY ALL REQUIREMENTS PRESCRIBED BY LAW FOR, AND CONDITIONS SET FORTH
IN THIS AGREEMENT TO, THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


5.2                                 CONDUCT OF BUSINESS OF THE BUICK FACILITY
PRIOR TO AND ON THE CLOSING DATE.  DOE RUN SHALL CONDUCT ITS OPERATIONS WITH
RESPECT TO THE BUICK FACILITY IN THE ORDINARY AND USUAL COURSE OF BUSINESS AND
MAINTAIN ITS USUAL RELATIONSHIPS WITH SUPPLIERS, DISTRIBUTORS, CUSTOMERS AND
OTHERS HAVING BUSINESS RELATIONSHIPS WITH IT.  WITHOUT THE PRIOR WRITTEN CONSENT
OF THE TRANSFEREE, DOE RUN SHALL NOT COMMIT OR OMIT TO DO ANY ACT THAT (I) WOULD
CAUSE A BREACH OF ANY AGREEMENT, COMMITMENT OR COVENANT OF DOE RUN CONTAINED IN
THIS AGREEMENT IN ANY MATERIAL RESPECT OR (II) WOULD CAUSE THE REPRESENTATIONS
AND WARRANTIES CONTAINED IN ARTICLE 4 TO BECOME UNTRUE IN ANY MATERIAL RESPECT
OR (III) WOULD CAUSE A MATERIAL CHANGE IN OPERATIONS UNDER ANY GOVERNMENTAL
PERMIT ISSUED FOR THE BUICK FACILITY.  EXCEPT AS SHOWN IN SCHEDULE 5.2 (NEW AND
AMENDED CAPITAL OBLIGATIONS), DOE RUN SHALL NOT INCUR ANY NEW OR AMENDED
OBLIGATIONS FOR CAPITAL EXPENDITURES, THE TERMS OF PAYMENT OF WHICH WILL ARISE
AFTER THE CLOSING, IN AN AMOUNT IN EXCESS OF $100,000.00 FOR ANY INDIVIDUAL
ITEM, OR $500,000.00 IN THE AGGREGATE, WITHOUT THE PRIOR CONSENT OF THE
TRANSFEREE.


 


5.3                                 NOTIFICATION OF CHANGES.


 


(A)           EACH OF DOE RUN AND THE TRANSFEREE SHALL PROMPTLY NOTIFY THE OTHER
OF ANY EVENT THAT CAUSES ANY REPRESENTATION OR WARRANTY GIVEN BY EITHER OF THEM,
RESPECTIVELY, IN ARTICLE 4 TO BECOME UNTRUE IN ANY MATERIAL RESPECT.


 


(B)           DOE RUN SHALL HAVE THE RIGHT UNTIL THE CLOSING TO SUPPLEMENT OR
AMEND ANY OF THE EXHIBITS OR SCHEDULES DESCRIBED HEREIN WITH RESPECT TO ANY
MATTER ARISING OR DISCOVERED AFTER THE DATE OF THIS AGREEMENT THAT, IF EXISTING
OR KNOWN ON THE DATE OF THIS


 


18

--------------------------------------------------------------------------------



 


AGREEMENT, WOULD HAVE BEEN REQUIRED TO BE SET FORTH OR DESCRIBED IN SUCH
EXHIBITS OR SCHEDULES, UNLESS THE ABSENCE OF THE SAME WOULD HAVE BEEN A
DEFAULT.  FOR PURPOSES OF THIS AGREEMENT, INCLUDING FOR PURPOSES OF DETERMINING
WHETHER THE CONDITIONS SET FORTH IN ARTICLE 6 HAVE BEEN FULFILLED, THE EXHIBITS
AND SCHEDULES SHALL BE DEEMED TO INCLUDE ONLY THAT INFORMATION CONTAINED THEREIN
ON THE DATE OF THIS AGREEMENT AND SHALL BE DEEMED TO EXCLUDE INFORMATION
CONTAINED IN ANY SUCH SUPPLEMENT OR AMENDMENT THERETO, EXCEPT TO THE EXTENT THAT
THEY REFLECT AN EVENT OR CONDITION THAT WOULD BE BENEFICIAL TO THE TRANSFEREE;
PROVIDED, HOWEVER, THAT IF THE CLOSING SHALL OCCUR, THEN MATTERS DISCLOSED
PURSUANT TO ANY SUCH SUPPLEMENT OR AMENDMENT SHALL BE DEEMED INCLUDED IN THE
EXHIBITS AND SCHEDULES AT CLOSING (WITHOUT NECESSITY OF A WRITTEN WAIVER OR
OTHER ACTION ON THE PART OF ANY PARTY) AND SHALL BE DEEMED TO MODIFY THE
APPLICABLE REPRESENTATIONS AND WARRANTIES FOR ALL PURPOSES.


 


5.4                                 GOVERNMENTAL PERMITS.  DOE RUN SHALL USE ALL
BEST EFFORTS TO APPLY TO THE RESPECTIVE GOVERNMENTAL ENTITIES IMMEDIATELY UPON
THE EXECUTION OF THIS AGREEMENT TO REQUEST APPROVAL OF THE TRANSFER OF ALL OF
THE GOVERNMENTAL PERMITS, INCLUDING (I) GIVING NOTICE TO THE APPLICABLE FEDERAL,
STATE OR LOCAL REGULATORY AGENCIES WITH RESPECT TO THE CHANGE IN OWNERSHIP OR
CONTROL OR RESPONSIBLE OFFICIALS AT THE REAL PROPERTY, (II) COMPLETING AND
SUBMITTING NOTICES OF TERMINATION, AND (III) TO THE EXTENT NOT TRANSFERRED BY
THE CLOSING DATE, SHALL COOPERATE FULLY WITH TRANSFEREE IN OBTAINING THE
TRANSFER OF SUCH GOVERNMENTAL PERMITS AS PROMPTLY THEREAFTER AS POSSIBLE.


 


ARTICLE 6


CONDITIONS TO CLOSING


 


6.1                                 CONDITIONS TO THE OBLIGATIONS OF THE
TRANSFEREE.  THE OBLIGATIONS OF TRANSFEREE UNDER THIS AGREEMENT SHALL, AT THE
OPTION OF TRANSFEREE, BE SUBJECT TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING
DATE, OF EACH OF THE FOLLOWING CONDITIONS:


 


(A)           NO MISREPRESENTATION OR BREACH OF COVENANTS AND WARRANTIES.  THERE
SHALL HAVE BEEN NO MATERIAL BREACH BY DOE RUN IN THE PERFORMANCE OF ANY OF ITS
MATERIAL COVENANTS AND AGREEMENTS HEREIN WHICH SHALL NOT HAVE BEEN REMEDIED OR
CURED TO THE SATISFACTION OF THE TRANSFEREE, EXCEPT FOR SUCH BREACHES AS WOULD
NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT; AND THERE SHALL HAVE BEEN DELIVERED TO TRANSFEREE A CLOSING CERTIFICATE
IN A FORM REASONABLY SATISFACTORY TO TRANSFEREE TO SUCH EFFECT, DATED THE
CLOSING DATE, SIGNED BY THE PRESIDENT OR VICE PRESIDENT OF DOE RUN.


 


(B)           NO RESTRAINT.  NO COURT ORDER SHALL HAVE BEEN ISSUED AND BE IN
EFFECT THAT RESTRAINS OR PROHIBITS ANY MATERIAL TRANSACTION CONTEMPLATED HEREBY.


 


(C)           NO MATERIAL ADVERSE CHANGE.  NO MATERIAL ADVERSE CHANGE SHALL HAVE
OCCURRED IN THE BUSINESS, ASSETS, OR FINANCIAL CONDITION OF THE BUICK BUSINESS
OR THE BUICK FACILITY, OR IN THE APPLICABLE REQUIREMENTS OF LAW PERTAINING
THERETO.


 


(D)           CONSENTS.  ALL NECESSARY THIRD PARTY AND GOVERNMENTAL APPROVALS
SHALL HAVE BEEN OBTAINED IN FAVOR OF THE TRANSFEREE FOR THE CONTINUED OPERATION
OF THE BUICK


 


19

--------------------------------------------------------------------------------



 


FACILITY IN THE MANNER NOW CONDUCTED, EXCEPT AS PROVIDED IN SCHEDULE 4.1(D) AND
SECTIONS 7.1 AND 7.2.


 

Notwithstanding the failure of any one or more of the foregoing conditions,
Transferee may, at its option, proceed with the Closing without satisfaction, in
whole or in part, of any or all of such conditions and without written waiver;
provided, however, that in so proceeding with the Closing, and notwithstanding
any other provision of this Agreement, Transferee shall be deemed to have waived
any such failure and any rights or remedies it may have against Doe Run by
reason of such failure.

 


6.2                                 CONDITIONS TO THE OBLIGATIONS OF DOE RUN. 
THE OBLIGATIONS OF DOE RUN UNDER THIS AGREEMENT SHALL, AT THE OPTION OF DOE RUN,
BE SUBJECT TO THE SATISFACTION, ON OR PRIOR TO THE CLOSING DATE, OF EACH OF THE
FOLLOWING CONDITIONS:


 


(A)           NO MISREPRESENTATION OR BREACH OF COVENANTS AND WARRANTIES.  THERE
SHALL HAVE BEEN NO MATERIAL BREACH BY TRANSFEREE IN THE PERFORMANCE OF ANY OF
ITS COVENANTS AND AGREEMENTS HEREIN WHICH SHALL NOT HAVE BEEN REMEDIED OR CURED
TO THE SATISFACTION OF DOE RUN; AND THERE SHALL HAVE BEEN DELIVERED TO DOE RUN A
CLOSING CERTIFICATE IN A FORM REASONABLY SATISFACTORY TO DOE RUN TO SUCH EFFECT,
DATED THE CLOSING DATE AND SIGNED BY THE PRESIDENT OR VICE PRESIDENT OF
TRANSFEREE.


 


(B)           NO RESTRAINT.  NO COURT ORDER SHALL HAVE BEEN ISSUED AND BE IN
EFFECT WHICH RESTRAINS OR PROHIBITS ANY MATERIAL TRANSACTION CONTEMPLATED
HEREBY.


 


(C)           CLOSING OF TENDER OFFER.  DOE RUN SHALL HAVE COMPLETED IN ALL
MATERIAL RESPECTS THE TRANSACTIONS DESCRIBED IN THE TENDER OFFER.


 

Notwithstanding the failure of any one or more of the foregoing conditions, Doe
Run may, at its option, proceed with the Closing without satisfaction, in whole
or in part, of any one or more of such conditions and without written waiver;
provided, however, that in so proceeding with the Closing, and notwithstanding
any other provision of this Agreement, Doe Run shall be deemed to have waived
any such failure and any rights or remedies it may have against Transferee by
reason of such failure.

 


ARTICLE 7


POST-CLOSING COVENANTS


 


7.1           ASSIGNMENT OF CERTAIN CONTRACTS AND LEASES.  DOE RUN WILL MAKE
REASONABLE EFFORTS TO OBTAIN CONSENTS TO THE TRANSFER OF EQUIPMENT LEASES BEFORE
THE CLOSING DATE, BUT TO THE EXTENT EQUIPMENT LEASES HAVE NOT BEEN TRANSFERRED
BY THE CLOSING DATE, DOE RUN, REGARDING THE EQUIPMENT IN QUESTION, WILL NOT
ENTER INTO NEW LEASES, WILL NOT AMEND THE CURRENT LEASES, AND WILL NOT TAKE ANY
OTHER ACTION WITH RESPECT TO THE LEASES DETRIMENTAL TO TRANSFEREE.  ANYTHING IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, TO THE EXTENT THAT ANY INCLUDED
CONTRACT IS NOT ASSIGNABLE WITHOUT THE CONSENT OF ANOTHER PERSON, THIS AGREEMENT
SHALL NOT BE DEEMED TO CONSTITUTE OR REQUIRE AN ASSIGNMENT OR AN ATTEMPTED
ASSIGNMENT THEREOF IF SUCH ASSIGNMENT OR ATTEMPTED ASSIGNMENT WOULD CONSTITUTE A
BREACH THEREOF.  IF SUCH CONSENT HAS NOT BEEN OBTAINED BY THE CLOSING DATE, DOE
RUN AGREES TO:


 


20

--------------------------------------------------------------------------------



 

(a)  Cooperate with Transferee in any reasonable arrangement designed to provide
for Transferee substantially the same benefits and obligations under any such
Included Contract without cost to Transferee, including:

 

(i)  enforcing for the benefit of Transferee any or all rights of Doe Run under
any such Included Contract or;

 

(ii)  at Transferee’s election, not transferring, conveying, assigning or
delivering the same to Transferee at the Closing, and retaining legal title or
right thereto, while permitting Transferee the possession and use of such assets
or rights for Transferee’s account and with Transferee receiving the benefits
and burdens of such assets or rights as if such assets or rights had been so
transferred, conveyed, assigned and delivered.

 

(b)  Take all reasonable further action to obtain such consents, approvals or
novations as may be required under such instrument, applicable law or otherwise
to effect the transfer of the asset or right to Transferee.

 


7.2           CERTAIN CONSENTS.  DOE RUN SHALL USE ALL REASONABLE EFFORTS TO
OBTAIN ANY NECESSARY THIRD PARTY CONSENTS LISTED ON SCHEDULE 4.1(D) AS SOON AS
POSSIBLE AFTER THE EXECUTION OF THIS AGREEMENT AND PRIOR TO THE CLOSING DATE;
PROVIDED, HOWEVER, THAT THE FAILURE TO OBTAIN THE SAME SHALL NOT BE A DEFAULT
UNDER THIS AGREEMENT.  IF ANY SUCH CONSENT CANNOT BE OBTAINED WITHIN NINETY (90)
DAYS FOLLOWING THE EXECUTION OF THIS AGREEMENT, DOE RUN SHALL TAKE SUCH STEPS AS
MAY BE NECESSARY OR REQUESTED BY TRANSFEREE TO GIVE TRANSFEREE THE ECONOMIC
EFFECT OF THE SAME.


 


7.3           CONTRACTS THAT APPLY TO OR BENEFIT OTHER DOE RUN FACILITIES. 
ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, TO THE EXTENT THAT
ANY AGREEMENT, CONTRACT, LICENSE, LEASE, PERMIT OR OTHER AUTHORIZATION, PURCHASE
OR SALE ORDER, OR OTHER EXECUTORY CONTRACT OR COMMITMENT APPLIES TO OR BENEFITS
ANY OTHER FACILITY OPERATED BY DOE RUN, INCLUDING BUT NOT LIMITED TO THE SALES
CONTRACTS SHOWN ON EXHIBIT D, THIS AGREEMENT SHALL NOT BE DEEMED TO CONSTITUTE
OR REQUIRE AN ASSIGNMENT OF SUCH AGREEMENT.  DOE RUN AGREES TO COOPERATE WITH
TRANSFEREE AND USE ITS REASONABLE EFFORTS TO NEGOTIATE WITH THE VENDORS OR OTHER
THIRD PARTIES UNDER SUCH AGREEMENTS TO ENTER INTO NEW AGREEMENTS THAT WOULD
ALLOCATE BETWEEN TRANSFEREE AND DOE RUN THE RIGHTS, INTERESTS AND OBLIGATIONS OF
DOE RUN UNDER SUCH AGREEMENTS, SUCH THAT THE BUICK FACILITY WILL CONTINUE TO
HAVE MADE AVAILABLE TO IT THE BENEFITS NEEDED FOR THE BUICK BUSINESS UNDER SUCH
CONTRACTS ON COMPARABLE TERMS.


 


7.4           INSURANCE.  FOLLOWING THE CLOSING, AND SO LONG AS TRANSFEREE IS A
SUBSIDIARY OF DOE RUN, DOE RUN SHALL PROVIDE ALL REQUIRED PROPERTY, LIABILITY
AND OTHER INSURANCE FOR TRANSFEREE AND THE BUICK BUSINESS UNDER THE GENERAL
CORPORATE UMBRELLA POLICIES OF DOE RUN, WITH SUCH COVERAGES, DEDUCTIONS AND
EXCEPTIONS AS MAY BE REQUIRED BY THE APPLICABLE COVENANTS IN FAVOR OF ANY
APPLICABLE LENDING INSTITUTION, CREDIT AGREEMENT OR OTHER INDENTURE APPLICABLE
TO THE BUICK FACILITY OR TRANSFEREE, OR BY ANY REQUIREMENTS OF LAW, OR AS WOULD
BE GENERALLY COVERED BY DOE RUN FOR ITS OTHER OPERATIONS OF SIMILAR NATURE AND
SIZE.


 


7.5           FURTHER ASSURANCES.  DOE RUN AND TRANSFEREE EACH AGREE TO EXECUTE
AND DELIVER SUCH OTHER DOCUMENTS, CERTIFICATES, AGREEMENTS AND OTHER WRITINGS
AND TO TAKE SUCH OTHER ACTIONS AS MAY BE NECESSARY OR DESIRABLE IN ORDER TO
CONSUMMATE OR IMPLEMENT EXPEDITIOUSLY THE


 


21

--------------------------------------------------------------------------------



 


TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY
AND ALL DOCUMENTS NECESSARY TO ASSIGN TO TRANSFEREE ANY OF THE ACQUIRED ASSETS
USED BY DOE RUN IN THE OPERATION OF THE BUICK FACILITY THAT ARE NOT CONVEYED TO
TRANSFEREE AT THE CLOSING DATE.


 


7.6                                 CONFIDENTIALITY.  AFTER TERMINATION OF THIS
AGREEMENT PURSUANT TO ARTICLE 9 OR AS OF THE CLOSING, WHICHEVER OCCURS FIRST,
DOE RUN WILL NOT USE OR DISCLOSE TO ANY PERSON, ANY TRADE OR BUSINESS SECRETS
RELATING TO THE BUICK FACILITY AND BUICK BUSINESS, AND TRANSFEREE WILL NOT USE
OR DISCLOSE TO ANY PERSON ANY TRADE OR BUSINESS SECRETS OF DOE RUN NOT RELATED
TO THE BUICK FACILITY OR THE BUICK BUSINESS AND OTHERWISE OBTAINED FROM DOE RUN
AS A RESULT OF THIS AGREEMENT, PROVIDED THAT, (I) EITHER PARTY MAY USE OR
DISCLOSE ANY SUCH INFORMATION THAT HAS BEEN PUBLICLY DISCLOSED (OTHER THAN BY
SUCH PARTY AFTER THE CLOSING DATE); (II) TO THE EXTENT THAT A PARTY MAY BECOME
LEGALLY COMPELLED TO DISCLOSE ANY OF SUCH INFORMATION, THE PARTY MAY DISCLOSE
SUCH INFORMATION ONLY IF SUCH PARTY HAS USED ITS REASONABLE COMMERCIAL EFFORTS
(AND SHALL HAVE AFFORDED THE OTHER PARTY) THE OPPORTUNITY TO OBTAIN AN
APPROPRIATE PROTECTIVE ORDER OR OTHER SATISFACTORY ASSURANCE OF CONFIDENTIAL
TREATMENT FOR THE INFORMATION REQUIRED TO BE SO DISCLOSED; OR (III) DISCLOSURES
MADE TO THE APPLICABLE GOVERNMENTAL ENTITY IN CONNECTION WITH ANY TRANSFER OF
THE GOVERNMENTAL PERMITS.


 


7.7                               RETENTION OF RECORDS; PREPARATION OF CERTAIN
TAX RETURNS; LITIGATION COOPERATION.


 


(A)           FOR A PERIOD OF FIVE (5) YEARS AFTER THE CLOSING DATE, TRANSFEREE
AND DOE RUN WILL PROVIDE, UPON REASONABLE NOTICE, TO THE OTHER OR ITS OFFICERS,
COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER DULY AUTHORIZED REPRESENTATIVES OR
AGENTS, REASONABLE ACCESS DURING NORMAL BUSINESS HOURS, (I) IN THE CASE OF DOE
RUN’S OBLIGATION TO TRANSFEREE, TO THE BOOKS, RECORDS AND OTHER DATA OF DOE RUN;
AND (II) IN THE CASE OF TRANSFEREE’S OBLIGATION TO DOE RUN, TO THE BOOKS,
RECORDS AND OTHER DATA OF TRANSFEREE, IN EACH CASE TO THE EXTENT THAT THEY
RELATE TO THE BUICK FACILITY OR THE ACQUIRED ASSETS AND ONLY TO THE EXTENT THAT
SUCH ACCESS IS NECESSARY TO ENFORCE A RIGHT UNDER THIS AGREEMENT OR TO SATISFY
REASONABLE CORPORATE PURPOSES OF THE PARTY REQUESTING SUCH ACCESS.  IN EACH
CASE, SUCH ACCESS WILL INCLUDE THE RIGHT TO CONDUCT INTERVIEWS WITH THE OTHER
PARTY’S OFFICERS AND EMPLOYEES, TO TRANSCRIBE EXTRACTS FROM SUCH BOOKS, RECORDS
OR OTHER DATA OR TO MAKE COPIES THEREOF.


 


(B)           EACH OF TRANSFEREE AND DOE RUN AGREES THAT, FOR A PERIOD OF FIVE
(5) YEARS FOLLOWING THE CLOSING DATE, IT WILL RETAIN AND NOT DESTROY, DISCARD,
DEFACE OR OTHERWISE ALTER ANY OF THE BOOKS, RECORDS OR OTHER DATA, INCLUDING,
WITHOUT LIMITATION, DATA ANALYSIS AND TAPES, RELATING TO THE BUICK FACILITY IN
ITS POSSESSION ON THE CLOSING DATE, WITHOUT FIRST NOTIFYING THE OTHER PARTY AND
GIVING THE OTHER PARTY, AT SUCH OTHER PARTY’S EXPENSE, THE OPPORTUNITY TO TAKE
CUSTODY OF SUCH BOOKS, RECORDS OR OTHER DATA (IT BEING UNDERSTOOD THAT DOE RUN
SHALL TRANSFER TO TRANSFEREE AT CLOSING POSSESSION OF THE BOOKS, RECORDS AND
OTHER DATA DESCRIBED IN SECTION 2.1(F)).


 


(C)           DOE RUN AND TRANSFEREE SHALL COOPERATE WITH EACH OTHER IN
CONNECTION WITH THE PREPARATION, EXECUTION AND FILING WITH THE INTERNAL REVENUE
SERVICE OF INFORMATION RETURNS REQUIRED BY SECTION 1060 OF THE CODE AND THE
REGULATIONS THEREUNDER, RELATING TO THE TRANSACTIONS CONTEMPLATED HEREIN.


 


22

--------------------------------------------------------------------------------



 


(D)           UPON REASONABLE NOTICE, EACH PARTY WILL MAKE AVAILABLE FOR
INSPECTION BY THE OTHER SUCH BUSINESS RECORDS AND BOOKS OF ACCOUNTS OF THE BUICK
FACILITY ACQUIRED HEREUNDER AS ARE NEEDED TO PREPARE FINANCIAL STATEMENTS AND
TAX SCHEDULES AND RELATED DOCUMENTS NECESSARY FOR THE FILING BY SUCH PARTY OF
ITS TAX RETURNS OR REPORTS FOR OUTSTANDING TAX YEARS AND OTHERWISE MAKE
AVAILABLE FOR INSPECTION SUCH INFORMATION IN CONNECTION THEREWITH OR IN
CONNECTION WITH TAX EXAMINATIONS OR AUDITS AS SUCH PARTY MAY REASONABLY REQUEST
FROM TIME TO TIME.  EACH PARTY AGREES TO COOPERATE WITH THE OTHER IN THE
PREPARATION OF ANY PORTIONS OF CONSOLIDATED OR COMBINED FEDERAL, STATE, LOCAL OR
FOREIGN INCOME, SALES, EMPLOYMENT, OCCUPATIONAL, TRANSFER, PROPERTY AND OTHER
TAX RETURNS AND FILINGS PERTAINING TO THE BUICK FACILITY OR THE ACQUIRED ASSETS.


 


(E)           AFTER THE CLOSING DATE, TRANSFEREE AND DOE RUN WILL MAKE AVAILABLE
TO THE OTHER, AS REASONABLY REQUESTED, AND, SUBJECT TO THE PRIOR WRITTEN
APPROVAL OF THE OTHER (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED), TO ANY TAXING AUTHORITY, INFORMATION, RECORDS OR DOCUMENTS IN THEIR
POSSESSION RELATING TO TAX LIABILITIES OR POTENTIAL TAX LIABILITIES OF THE BUICK
FACILITY FOR PERIODS PRIOR TO AND INCLUDING THE CLOSING DATE.


 


(F)            AFTER THE CLOSING DATE, AND SUBJECT TO THE FACILITIES OPERATING
AGREEMENT, TRANSFEREE AND DOE RUN SHALL PROVIDE REASONABLE COOPERATION, AND WILL
CAUSE THEIR OFFICERS AND EMPLOYEES TO PROVIDE REASONABLE COOPERATION WITH THE
OTHER PARTY IN THE FURNISHING OF INFORMATION, TESTIMONY AND OTHER ASSISTANCE IN
CONNECTION WITH ANY ACTION, JUDICIAL OR ADMINISTRATIVE PROCEEDING, CLAIM OR
DISPUTE TO WHICH EITHER PARTY IS OR BECOMES A PARTY RELATING TO THE ACQUIRED
ASSETS, ASSUMED LIABILITIES OR THE BUICK FACILITY (OTHER THAN A DISPUTE BETWEEN
THE PARTIES).  THE PARTY REQUESTING SUCH ASSISTANCE SHALL PROMPTLY UPON
PRESENTATION OF AN INVOICE (WITH APPROPRIATE SUPPORTING DOCUMENTATION) REIMBURSE
THE PARTY PROVIDING SUCH ASSISTANCE FOR REASONABLE COSTS AND EXPENSES INCURRED
IN PROVIDING SUCH ASSISTANCE.


 


7.8                                 MAIL AND OTHER COMMUNICATIONS.


 


(A)           DOE RUN HEREBY AUTHORIZES TRANSFEREE AFTER THE CLOSING DATE TO
RECEIVE AND OPEN ALL MAIL AND OTHER COMMUNICATIONS ADDRESSED TO DOE RUN RECEIVED
BY TRANSFEREE, AND TO ACT WITH RESPECT TO SUCH MAIL AND OTHER COMMUNICATIONS IN
SUCH MANNER AS TRANSFEREE MAY ELECT IF SUCH MAIL AND OTHER COMMUNICATIONS RELATE
TO THE BUICK FACILITY AND RELATED RIGHTS AND OBLIGATIONS OF TRANSFEREE UNDER
THIS AGREEMENT, OR IF SUCH MAIL AND OTHER COMMUNICATIONS DO NOT SO RELATE, TO
FORWARD SUCH MAIL AND OTHER COMMUNICATIONS PROMPTLY TO DOE RUN.


 


(B)           AFTER THE CLOSING DATE, DOE RUN SHALL PROMPTLY DELIVER TO
TRANSFEREE THE ORIGINAL OF ANY MAIL OR OTHER COMMUNICATION RECEIVED BY IT
PERTAINING TO THE BUICK FACILITY AND RELATED RIGHTS AND OBLIGATIONS OF
TRANSFEREE UNDER THIS AGREEMENT, AND ANY MONIES, CHECKS OR OTHER INSTRUMENTS OF
PAYMENT TO WHICH TRANSFEREE IS ENTITLED, AND TRANSFEREE SHALL PROMPTLY DELIVER
TO DOE RUN ANY MONIES, CHECKS OR INSTRUMENTS OF PAYMENT TO WHICH DOE RUN IS
ENTITLED.  ON THE CLOSING DATE, DOE RUN SHALL DELIVER TO TRANSFEREE THE MOST
RECENT LISTING AVAILABLE OF INVOICES AND THE UNPAID AMOUNT OF EACH ACCOUNTS
RECEIVABLE OF THE BUICK FACILITY.  ALL PAYMENTS RECEIVED BY TRANSFEREE AFTER THE


 


23

--------------------------------------------------------------------------------



 


CLOSING DATE FROM CUSTOMERS SHALL BE APPLIED TO THE APPLICABLE INVOICE OF DOE
RUN OR TRANSFEREE, AS THE CASE MAY BE, REFERENCED ON SUCH PAYMENT.  IF A PAYMENT
IS RECEIVED THAT CONTAINS NO SUCH REFERENCE AND IT CANNOT OTHERWISE BE
DETERMINED WHETHER THE PAYMENT RELATES TO AN INVOICE OF DOE RUN OR TRANSFEREE,
IT SHALL BE DEEMED TO RELATE TO THE EARLIEST OF DOE RUN’S ACCOUNTS RECEIVABLE
DUE FROM SUCH CUSTOMER; PROVIDED, HOWEVER, THAT TRANSFEREE SHALL NOT OTHERWISE
BE OBLIGATED TO COLLECT ANY ACCOUNTS RECEIVABLES FOR OR ON BEHALF OF DOE RUN’S
ACCOUNT.


 


7.9                                 RETENTION OF BOND AND CLOSURE OBLIGATIONS. 
AFTER THE CLOSING DATE, DOE RUN AGREES TO MAINTAIN IN FULL FORCE AND EFFECT THAT
CERTAIN LETTER OF CREDIT OR OTHER SECURITY AS MAY BE REQUIRED FROM TIME TO TIME
BY THE APPLICABLE REGULATORY AGENCIES, PERTAINING TO THE CLOSURE OBLIGATIONS AND
OPERATING PERMITS OF THE BUICK FACILITY; PROVIDED, HOWEVER, THAT DOE RUN SHALL
HAVE THE OPTION FROM TIME TO TIME TO REPLACE SUCH LETTER OF CREDIT WITH ANOTHER
INSTRUMENT ACCEPTABLE TO THE APPLICABLE REGULATORY BODIES AND TO THE
TRANSFEREE.  UPON CLOSURE OF THE BUICK FACILITY, THE INITIAL CLOSURE
EXPENDITURES OF THE AMOUNT COVERED BY DOE RUN’S LETTER OF CREDIT SHALL BE FOR
DOE RUN’S ACCOUNT AND DOE RUN SHALL PAY SUCH AMOUNT DIRECTLY TO THE TRANSFEREE
FOR SUCH EXPENDITURES UPON DEMAND.  IF THE AMOUNT OF CLOSURE EXPENDITURES
ACTUALLY INCURRED BY TRANSFEREE IS LESS THAN SUCH AMOUNT PAID BY DOE RUN,
TRANSFEREE SHALL IMMEDIATELY REFUND THE EXCESS.


 


ARTICLE 8


INDEMNIFICATION


 


8.1                                 INDEMNIFICATION BY DOE RUN.  DOE RUN SHALL
AND HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD TRANSFEREE HARMLESS AGAINST AND
IN RESPECT OF:


 


(A)           ALL DEBTS, LIABILITIES AND OBLIGATIONS OF DOE RUN OF ANY NATURE,
WHETHER ACCRUED, ABSOLUTE OR CONTINGENT OR OTHERWISE, EXISTING OR ARISING ON OR
RESULTING FROM EVENTS WHICH OCCURRED ON OR BEFORE THE CLOSING DATE, TO THE
EXTENT NOT EXPRESSLY ASSUMED BY TRANSFEREE HEREUNDER, WHICH INDEMNITY OF DOE RUN
IN FAVOR OF THE TRANSFEREE SHALL INCLUDE BUT NOT BE LIMITED TO, THE EXCLUDED
LIABILITIES; AND


 


(B)           ANY LIABILITY, LOSS, CLAIM DAMAGE OR DEFICIENCY RESULTING DIRECTLY
OR INDIRECTLY FROM ANY MISREPRESENTATION, BREACH OF WARRANTY OR NON-FULFILLMENT
OF ANY AGREEMENT ON THE PART OF DOE RUN UNDER THIS AGREEMENT, OR FROM ANY
MISREPRESENTATION IN OR OMISSION FROM ANY CERTIFICATE OR OTHER INSTRUMENT
FURNISHED OR TO BE FURNISHED TO TRANSFEREE HEREUNDER.


 


8.2                                 INDEMNIFICATION BY TRANSFEREE.  AFTER THE
CLOSING DATE, TRANSFEREE WILL INDEMNIFY AND HOLD HARMLESS DOE RUN AGAINST AND IN
RESPECT OF ANY AND ALL CLAIMS, ACTIONS, DEBTS, OBLIGATIONS, DAMAGES, LOSSES,
DEFICIENCIES, LIABILITIES, COSTS AND EXPENSES INCURRED OR SUFFERED BY DOE RUN
THAT RESULT FROM, RELATE TO OR ARISE OUT OF ANY AND ALL LIABILITIES AND
OBLIGATIONS OF DOE RUN WHICH HAVE BEEN EXPRESSLY ASSUMED BY TRANSFEREE PURSUANT
TO THIS AGREEMENT, BUT SUBJECT IN EACH CASE TO THE PROVISIONS OF THE FACILITIES
OPERATING AGREEMENT.


 


8.3                                 DEFENSE AGAINST ASSERTED CLAIMS.  IF ANY
CLAIM OR ASSERTION OF LIABILITY IS MADE OR ASSERTED AGAINST A PARTY ENTITLED TO
BE INDEMNIFIED PURSUANT TO THIS SECTION 8 (AN “INDEMNIFIED


 


24

--------------------------------------------------------------------------------



 


PARTY)”, THE INDEMNIFIED PARTY SHALL WITH REASONABLE PROMPTNESS AND, IN ANY
EVENT, NO LATER THAN TEN DAYS PRIOR TO THE TIME THE RESPONSE TO SUCH CLAIM OR
ASSERTION OF LIABILITY MUST BE GIVEN, GIVE TO THE OTHER PARTY (THE “INDEMNIFYING
PARTY”) WRITTEN NOTICE OF THE CLAIM OR ASSERTION OF LIABILITY AND REQUEST THE
INDEMNIFYING PARTY TO DEFEND THE SAME.  THE INDEMNIFYING PARTY SHALL, AT THE
INDEMNIFYING PARTY’S EXPENSE, ASSUME THE DEFENSE OF SUCH CLAIM OR ASSERTION. 
THE INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY
SUCH ACTION AND TO PARTICIPATE IN THE DEFENSE THEREOF, BUT THE FEES AND EXPENSES
OF SUCH COUNSEL SHALL BE AT THE EXPENSE OF THE INDEMNIFIED PARTY UNLESS (I) THE
ENGAGEMENT THEREOF HAS BEEN SPECIFICALLY AUTHORIZED BY THE INDEMNIFYING PARTY IN
WRITING, OR (II) THE INDEMNIFYING PARTY HAS FAILED TO PROMPTLY ASSUME THE
DEFENSE OF SUCH ACTION.  THE INDEMNIFIED PARTY SHALL NOT BE PERMITTED TO ENTER
INTO ANY SETTLEMENT OR COMPROMISE INVOLVING ANY ACTION OR RELIEF OTHER THAN
MONEY UNLESS THE INDEMNIFYING PARTY SHALL HAVE BEEN NOTIFIED IN WRITING OF THE
PROPOSED SETTLEMENT OR COMPROMISE AND SHALL HAVE CONSENTED IN WRITING THERETO,
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  THE PARTIES WILL COOPERATE
WITH EACH OTHER IN THE DEFENSE OF ANY SUCH ACTION AND THE RELEVANT RECORDS OF
EACH SHALL BE AVAILABLE TO THE OTHER WITH RESPECT TO SUCH DEFENSE.


 


8.4                                 INDEMNIFICATION LIMITATION.  AN INDEMNIFIED
PARTY SHALL BE ENTITLED TO INDEMNIFICATION HEREUNDER ONLY TO THE EXTENT THAT THE
AMOUNT OF LOSSES, COSTS, EXPENSES AND DAMAGES SUFFERED OR INCURRED BY THE
INDEMNIFIED PARTY EXCEED IN THE AGGREGATE $500,000.00 (THE “DEDUCTIBLE
AMOUNT”).  EACH PARTY SHALL SUPPLY SUCH INFORMATION SUPPORTING ANY CLAIM FOR
INDEMNIFICATION HEREUNDER, INCLUDING INFORMATION CONCERNING SUCH EXPENDITURES AS
ARE CLAIMED TOWARD THE DEDUCTIBLE AMOUNT, AS THE OTHER PARTY SHALL REASONABLY
REQUEST.


 


ARTICLE 9


TERMINATION


 


9.1                                 TERMINATION.  THIS AGREEMENT MAY, BY NOTICE
GIVEN AT OR PRIOR TO THE CLOSING, BE TERMINATED:


 


(A)           BY THE MUTUAL WRITTEN CONSENT OF DOE RUN AND THE TRANSFEREE.


 


(B)           BY THE TRANSFEREE OR DOE RUN IF THERE HAS BEEN A MATERIAL BREACH
BY THE OTHER OF ANY COVENANT CONTAINED IN THIS AGREEMENT THAT IS NOT OR CANNOT
BE CURED WITHIN SIXTY (60) DAYS AFTER WRITTEN NOTICE OF SUCH BREACH IS GIVEN TO
THE PARTY COMMITTING SUCH BREACH, PROVIDED THAT THE RIGHT TO EFFECT SUCH CURE
SHALL NOT EXTEND BEYOND THE DATE SET FORTH IN SUBPARAGRAPH (C) BELOW.


 


(C)           BY THE TRANSFEREE OR BY DOE RUN IF:  (I) ANY CONDITION TO CLOSING
REQUIRED BY ARTICLE 6 HAS NOT BEEN MET OR WAIVED BY EACH PARTY ENTITLED TO GRANT
SUCH WAIVER WITHIN ONE HUNDRED AND TWENTY (120) DAYS FROM THE DATE OF EXECUTION
OF THIS AGREEMENT, OR (II) ANY SUCH CONDITION CANNOT BE MET BY SUCH DATE AND HAS
NOT BEEN WAIVED BY EACH PARTY IN WHOSE FAVOR SUCH CONDITION RUNS; PROVIDED,
HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS SUBSECTION
SHALL NOT BE AVAILABLE TO A PARTY IF ITS OWN FAILURE TO FULFILL OR PERFORM ANY
OBLIGATION UNDER THIS AGREEMENT HAS BEEN A SUBSTANTIAL CAUSE OF, OR HAS
SUBSTANTIALLY RESULTED IN, THE FAILURE OF THE CLOSING TO OCCUR OR BE CAPABLE OF
OCCURRING ON OR BEFORE SUCH DATE.


 


25

--------------------------------------------------------------------------------



 


9.2           EFFECT OF TERMINATION; SURVIVAL.  UPON TERMINATION OF THIS
AGREEMENT PURSUANT TO THIS ARTICLE 9.2, THIS AGREEMENT SHALL BE VOID AND THERE
SHALL BE NO LIABILITY BY REASON OF THIS AGREEMENT, OR THE TERMINATION THEREOF,
ON THE PART OF ANY PARTY OR OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR SHAREHOLDERS EXCEPT FOR ANY LIABILITY OF A PARTY HERETO ARISING OUT OF
A MATERIAL BREACH OF ITS REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN OR
ARISING OUT OF A MATERIAL BREACH OF ANY COVENANT IN THIS AGREEMENT PRIOR TO THE
DATE OF TERMINATION.


 


ARTICLE 10


GENERAL PROVISIONS


 


10.1         NOTICES.  ANY NOTICES, DEMANDS, REQUESTS OR OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN SUFFICIENTLY GIVEN IF SENT BY TELECOPY OR BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, ADDRESSED AS FOLLOWS:


 

TO DOE RUN:

 

The Doe Run Resources Corporation

 

 

1801 Park 270 Drive, Suite 300

 

 

St. Louis, MO 63146

 

 

ATTN:  Chief Financial Officer

 

 

Telecopy:  (314) 453 7178

 

 

 

TO THE TRANSFEREE:

 

The Buick Resource Recycling Facility, LLC

 

 

HC-l Box 1395

 

 

Boss, MO 65440-9501

 

 

ATTN:  General Manager

 

 

Telecopy:  (573) 626 3304

 

or such other addresses as shall be furnished by like notice by such party.  Any
such notice or communication given by mail shall be deemed to have been given
two business days after deposit in the U.S. mail, and any such notice or
communications given by telecopy shall be deemed to have been given when sent by
telecopy and the appropriate acknowledgment received.

 


10.2         EXPENSES.  UNLESS OTHERWISE PROVIDED HEREIN, DOE RUN SHALL PAY ALL
COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION THE FEES, DISBURSEMENTS AND
EXPENSES OF ITS ATTORNEYS, ACCOUNTANTS AND ADVISORS) IN CONNECTION WITH THE
NEGOTIATION, PREPARATION AND EXECUTION OF THIS AGREEMENT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY.


 


10.3         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


 


10.4         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.5         HEADINGS.  THE HEADINGS OF ARTICLES AND SECTIONS HEREIN ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL BE IGNORED IN THE
CONSTRUCTION OR INTERPRETATION HEREOF.


 


26

--------------------------------------------------------------------------------



 


10.6         GOVERNING LAW.  THIS AGREEMENT AND DOCUMENTS REQUIRED HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, EXCLUDING SUCH LAWS THAT DIRECT THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.


 


10.7         SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE PARTIES CONTAINED IN SECTION 4 AND SECTION 5 OF
THIS AGREEMENT SHALL SURVIVE THE CLOSING FOR A PERIOD OF TWELVE (12) MONTHS
FOLLOWING THE CLOSING DATE.


 


10.8         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THE PARTIES HEREBY WAIVE ANY PROVISIONS OF APPLICABLE LAW
THAT RENDER ANY PROVISIONS HEREOF PROHIBITED OR UNENFORCEABLE IN ANY RESPECT,
BUT ALL THE PROVISIONS OF THIS AGREEMENT SHALL BE ENFORCED TO THE FULLEST EXTENT
PERMITTED UNDER APPLICABLE LAW.


 


10.9         TRANSFER TAXES.  ALL STAMP, TRANSFER, DOCUMENTARY, SALES, USE,
REGISTRATION AND OTHER SUCH TAXES AND FEES (INCLUDING ANY PENALTIES AND INTEREST
INCURRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY) (COLLECTIVELY, THE “TRANSFER TAXES”) SHALL BE PAID BY TRANSFEREE, AND
TRANSFEREE SHALL, AT ITS OWN EXPENSE, PROPERLY FILE ON A TIMELY BASIS NECESSARY
TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO ANY TRANSFER TAX.


 


10.10       NO THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT IS NOT INTENDED TO
CREATE ANY RIGHTS, BENEFITS OR REMEDIES IN FAVOR OF ANY PERSON NOT A PARTY
HERETO AND SHALL NOT BE DEEMED TO CONFER UPON ANY SUCH PERSON ANY RIGHTS,
BENEFITS OR REMEDIES.


 


10.11       BULK SALES LAW.  TRANSFEREE HEREBY WAIVES COMPLIANCE BY DOE RUN WITH
THE PROVISIONS OF ANY BULK SALES LAWS APPLICABLE TO THIS TRANSACTION, IF ANY,
AND DOE RUN HEREBY AGREES TO INDEMNIFY TRANSFEREE FOR ANY CLAIMS AND DEMANDS OF
WHATEVER NATURE (OTHER THAN THE LIABILITIES EXPRESSLY ASSUMED BY TRANSFEREE
UNDER THIS AGREEMENT) ASSERTED AGAINST TRANSFEREE BY ANY CREDITOR OF DOE RUN FOR
NONCOMPLIANCE BY DOE RUN OR TRANSFEREE WITH ANY BULK SALES LAWS OR SIMILAR LAWS
WHICH MAY BE APPLICABLE TO THE SALE OR TRANSFER OF THE ACQUIRED ASSETS
HEREUNDER.


 


10.12       ENTIRE AGREEMENT; AMENDMENT.  THIS AGREEMENT, INCLUDING THE
SCHEDULES AND EXHIBITS HERETO, CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR
AGREEMENTS WITH RESPECT THERETO.  THIS AGREEMENT MAY BE AMENDED, BUT ONLY IN
WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF EACH OF THE PARTIES
HERETO.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Asset Transfer Agreement has been executed on behalf of
each of the parties hereto as of the day and year first above written.

 

 

The Doe Run Resources Corporation:

 

 

 

 

 

 

 

By:

 

/s/ David Chaput

 

 

Name:

David Chaput

 

 

Title:

Vice President

 

 

 

 

 

TRANSFEREE:

 

 

 

 

 

The Buick Resource Recycling Facility, LLC

 

 

 

 

 

 

 

By:

 

/s/ Marvin Kaiser

 

 

Name:

Marvin Kaiser

 

 

Title:

CFO

 

28

--------------------------------------------------------------------------------
